 

--------------------------------------------------------------------------------

Exhibit 10.15
 


This document contains confidential information that has been omitted
and filed separately with the Securities and Exchange Commission.
Such information is noted by three asterisks, as follows “***.”
 
ASSISTANCE AGREEMENT
1.  Award No.
DE-EE0002532
2.  Modification No.
3.  Effective Date
06/16/2010
4.  CFDA No.
81.086
5.  Awarded To
FUTUREFUEL CHEMICAL COMPANY
Attn:  BILL GATLIN
P.O. BOX 2357
BATESVILLE AR  725032357
6.  Sponsoring Office
U.S. DOE/NETL
Morgantown Campus
3610 Collins Ferry Road
PO Box 880
Morgantown WV 26507-0880
7.  Period of Performance
06/16/2010
through
06/15/2013
8.  Type of Agreement
T Grant
£ Cooperative Agreement
£ Other
9.  Authority
31 USC 6304 – See Page 2
10 USC 2358
10.  Purchase Request or Funding Document No.
10EE000649
11.  Remittance Address
FUTUREFUEL CHEMICAL COMPANY
Attn:  BILL GATLIN
P.O. BOX 2357
BATESVILLE AR  725032357
12.  Total Amount
Govt. Share:                     $12,600,000.00
Cost Share:                      $12,600,000.00
Total:                                $25,200,000.00
13.  Funds Obligated
This Action:
$12,595,762.00
Total:
$12,595,762.00
14.  Principal Investigator
Gary McChesney
Phone:  870-698-5379
15.  Program Manager
John G. Tabacchi
Phone:  412-386-7298
16.  Administrator
U.S. DOE/NETL
Morgantown Campus
3610 Collins Ferry Road
PO Box 880
Morgantown WV 26507-0880
17.  Submit Payment Requests To
OR for NETL (Morgantown)
U.S. Department of Energy
Oak Ridge Financial Service Center
P.O. Box 4787
Oak Ridge TN 37831
18.  Paying Office
OR for NETL (Morgantown)
U.S. Department of Energy
Oak Ridge Financial Service Center
P.O. Box 4787
Oak Ridge TN 37831
19.  Submit Reports To
See Attachment 3
Federal Assistance
Reporting Checklist
20.  Accounting and Appropriation Data
SEE SCHEDULE
21.  Research Title and/or Description of Project
RECOVERY ACT – ESTABLISH AND EXPAND COMMERCIAL PRODUCTION OF GRAPHITE ANODE
MATERIALS FOR HIGH PERFORMANCE LITHIUM-ION BATTERIES
For the Recipient
For the United States of America
22.  Signature of Person Authorized to Sign
25.  Signature of Grants/Agreement Officer
Signature on File
 
23.  Name and Title
24.  Date Signed
26.  Name of Office
Keith L. Carrington
27.  Date Signed
06/16/2010


 
 

--------------------------------------------------------------------------------

 


   
CONTINUATION SHEET
REFERENCE NO. OF DOCUMENT BEING CONTINUED
DE-EE0002532
                        PAGE    OF
 
2
                23
 
NAME OF OFFEROR OR CONTRACTOR
FUTUREFUEL CHEMICAL COMPANY
 
ITEM NO.
(A)
SUPPLIES/SERVICES
(B)
QUANTITY
(C)
UNIT
(D)
UNIT PRICE
(E)
AMOUNT
(F)
   
DUNS Number:  613174684
Project Period:  6/16/2010 – 6/15/2013
Budget Period:  6/16/2010 – 6/15/2013
 
DOE AWARD ADMINISTRATOR
Amanda Lopez, (304) 285-4220
Amanda.Lopez@netl.doe.gov
 
RECIPIENT BUSINESS POINT OF CONTACT
Rose Sparks (870) 698-5383
RoseSparks@ffcmail.com
 
BLOCK 9 AUTHORITY
PL95-91 DOE Organization Act and PL111-5 American Recovery and Reinvestment Act
of 2009 and PL109-58 Energy Policy Act 2005
ASAP:  NO Extent Competed:  COMPETED  Davis-Bacon
Act:  YES
Fund:  05799 Appr Year:  2009 Allottee:  31 Report
Entity:  220520 Object Class:  25500 Program:
1005107 Project:  2004490 WFO:  0000000  Local Use:
0000000  TAS Agency:  89 TAS Account:  0331
 
                   
JULY 2004
 



 
 
 

--------------------------------------------------------------------------------

 


   
SPECIAL TERMS AND CONDITIONS FOR USE IN MOST GRANTS AND COOPERATIVE AGREEMENTS
  4
RESOLUTION OF CONFLICTING CONDITIONS
  4
AWARD AGREEMENT TERMS AND CONDITIONS
  4
CONDITIONS ON AWARD
  4
PAYMENT PROCEDURES – REIMBURSEMENT THROUGH THE AUTOMATED CLEARING HOUSE (ACH)
VENDER INQUIRY PAYMENT ELECTRONIC REPORTING SYSTEM (VIPERS)
  5
COST SHARING FFRDC’S NOT INVOLVED
  6
REBUDGETING AND RECOVERY OF INDIRECT COSTS – INDIRECT COSTS AND FRINGE BENEFITS
ARE NOT REIMBURSABLE
  7
USE OF PROGRAM INCOME - COST SHARING
  7
FINAL INCURRED COST AUDIT
  7
STATEMENT OF FEDERAL STEWARDSHIP
  7
SITE VISITS
  7
REPORTING REQUIREMENTS
  7
PUBLICATIONS
  8
FEDERAL, STATE, AND MUNICIPAL REQUIREMENTS
  8
INTELLECTUAL PROPERTY PROVISIONS AND CONTACT INFORMATION
  8
LOBBYING RESTRICTIONS
  8
NOTICE REGARDING THE PURCHASE OF AMERICAN-MADE EQUIPMENT AND PRODUCTS — SENSE OF
CONGRESS
  9
PROPERTY
  9
INSOLVENCY, BANKRUPTCY OR RECEIVERSHIP
  9
NATIONAL ENVIRONMENTAL POLICY ACT (NEPA) REQUIREMENTS
10
INDEMNITY
10
DECONTAMINATION AND/OR DECOMMISSIONING (D &D) COSTS
11
SPECIAL PROVISIONS RELATING TO WORK FUNDED UNDER AMERICAN RECOVERY AND
REINVESTMENT ACT OF 2009 (MAR 2009)
11
REPORTING AND REGISTRATION REQUIREMENTS UNDER SECTION 1512 OF THE RECOVERY ACT
14
WAGE RATE REQUIREMENTS UNDER SECTION 1606 OF THE RECOVERY ACT
14
RECOVERY ACT TRANSACTIONS LISTED IN SCHEDULE OF EXPENDITURES OF FEDERAL AWARDS
AND RECIPIENT RESPONSIBILITIES FOR INFORMING SUBRECIPIENTS
15
DAVIS BACON ACT AND CONTRACT WORK HOURS AND SAFETY STANDARDS ACT
15
RECIPIENT FUNCTIONS
23



 


 

 
DE-EE0002532                                                                                                                                                                                                       
                    Page 3 of 23

--------------------------------------------------------------------------------

 

SPECIAL TERMS AND CONDITIONS FOR USE IN MOST GRANTS AND COOPERATIVE
AGREEMENTS
 
RESOLUTION OF CONFLICTING CONDITIONS
 
Any apparent inconsistency between Federal statutes and regulations and the
terms and conditions contained in this award must be referred to the DOE Award
Administrator for guidance.
 
AWARD AGREEMENT TERMS AND CONDITIONS
 
This award/agreement consists of the Grant and Cooperative Agreement cover page,
plus the following:
 
a.            Special terms and conditions.
b.            Attachments:
Attachment No.                              Title
 
1                                                      Intellectual Property
Provisions
2                                                      Statement of Project
Objectives
3                                                      Federal Assistance
Reporting Checklist
4                                                       Budget Pages
5                                                      Wage Determination
c.           Applicable program regulations:  NONE
d.           DOE Assistance Regulations, 10 CFR 600 at
http://ecfr.gpoaccess.gov.
e.           If the award is for research and to a university or non-profit, the
Research Terms & Conditions and the DOE Agency Specific Requirements at
http://www.nsf.gov/bfa/dias/policy/rtc/index.jsp.
f.           Application/proposal as approved by DOE.
g.           National Policy Assurances to Be Incorporated as Award Terms in
effect on date of award at http://management.energy.gov/business_doe/1374.htm.
 
CONDITIONS ON AWARD
 
1.           Limitations Based upon National Environmental Policy Act (NEPA)
Requirements
 
As stated in the “National Environmental Policy Act (NEPA) Requirements”
provision of this award, the Recipient is restricted from taking any action
using Federal funds that would have an adverse effect on the environment or
limit the choice of reasonable alternatives prior to DOE issuing a Finding of No
Significant Impact (FONSI) for projects requiring an environmental assessment or
a Record of Decision (ROD) for projects requiring an environmental impact
statement.  In addition, the provision states that until DOE issues either a
FONSI or a ROD for this project, the maximum DOE liability to the Recipient is
DOE’s share of incurred costs up to $1,260,000, provided such costs are
reasonable, allocable to the award, and allowable under the terms of the award
and the applicable Federal cost principles.  Please review the full text of the
“National Environmental Policy Act (NEPA) Requirements” provision to ensure full
compliance with the requirements of the provision.
 
2.           Verification of Recipient’s Cost-Share
 
In addition to and pending resolution of the NEPA requirements for this award,
summarized above, there is an additional limitation on the funding provided
under this award pending verification of the Recipient’s proposed
cost-share.  DOE has obligated $12,595,762 for completion of the Project
authorized by this agreement; however, only $11,559,819 will be available for
reimbursement until the Recipient provides evidence of firm financial
commitments for the $1,040,181 balance of the private sector share of the
project cost as set forth below.
 
Not later than six (6) months after the effective date of the award or at such
other time as may be mutually agreed, the Recipient shall provide to DOE firm
commitments for the remaining balance of
 
DE-EE0002532                                                                                                                                                                                                       
                    Page 4 of 23

--------------------------------------------------------------------------------

 

the full private sector share of the project cost.  Such evidence may include
executed loans, bond financing agreements, state or local grants, third party
contribution agreements, and/or additional direct costs on the project.
 
In the event DOE determines that the information provided by the Recipient is
inadequate to assure the availability of full funding for the private sector
share of the project cost, DOE reserves the right, at DOE’s discretion, to: (1)
stop payment, (2) renegotiate the project scope and/or payment schedule, or (3)
after the Recipient is provided 30 days advance written notice and opportunity
to cure, declare the grant terminated by mutual agreement.  Should DOE declare
the grant terminated, the Recipient shall be entitled to payment of DOE’s share
of allowable project cost incurred prior to the date of termination plus the
reasonable cost of terminating contracts not to exceed $11,559,819.
 
Please note that the $11,559,819 funding limitation placed upon the Recipient by
way of this condition is superseded by the $1,260,000 funding limitation applied
by way of the “National Environmental Policy Act (NEPA) Requirements” provision
of this award, summarized above.  Upon the issuance of a FONSI or a ROD for this
project, and the subsequent deletion of the NEPA condition by way of an
amendment to this award, the $1,260,000 funding limitation is lifted, but the
$11,559,819 funding limitation applied by way of this Cost-Share condition
remains in effect.
 
3.           Negotiation of Final Agreement between *** and FutureFuel
 
The work to be performed under this award, as detailed in the Statement of
Project Objectives, is dependent upon the provision of proprietary information
from *** to FutureFuel as detailed in their agreement dated ***.  The two
organizations have also signed a letter of intent dated *** in which they agree
to develop a separate agreement by which FutureFuel will toll process a carbon
powder to meet the specifications of ***.  However, as of the date of award of
this grant, the terms of the agreement between *** and FutureFuel have not been
finalized and the formalized contractual vehicle has not been signed.
 
Not later than six (6) months after the effective date of the award or at such
other time as may be mutually agreed, the Recipient shall provide to DOE the
finalized signed agreement between *** and FutureFuel which executes the terms
that were outlined in the Letter of Intent.  DOE will review this agreement to
ensure that it is compliant with the terms and conditions of the award.
 
In the event the Recipient does not provide the finalized signed agreement
within six (6) months after the effective date of the award, or if the DOE
determines that the agreement provided by the Recipient is not in compliance
with the terms and conditions of the award, DOE reserves the right, at DOE’s
discretion, to: (1) stop payment, (2) renegotiate the project scope and/or
payment schedule, or (3) after the Recipient is provided 30 days advance written
notice and opportunity to cure, declare the grant terminated by mutual
agreement.  Should DOE declare the grant terminated, the Recipient shall be
entitled to payment of DOE’s share of allowable project cost incurred prior to
the date of termination plus the reasonable cost of terminating contracts not to
exceed the $11,559,819 limitation applied via the Cost-Share condition.
 
PAYMENT PROCEDURES – REIMBURSEMENT THROUGH THE AUTOMATED CLEARING HOUSE (ACH)
VENDER INQUIRY PAYMENT ELECTRONIC REPORTING SYSTEM (VIPERS)
 
a.           Method of Payment.  Payment will be made by reimbursement through
ACH.
 
b.           Requesting Reimbursement.  Requests for reimbursements must be made
electronically through Department of Energy’s Oak Ridge Financial Service Center
(ORFSC) VIPERS.  To access and use VIPERS, you must enroll at
https://finweb.oro.doe.gov/vipers.htm.  Detailed instructions on how to enroll
are provided on the web site.
 
DE-EE0002532                                                                                                                                                                                                       
                    Page 5 of 23

--------------------------------------------------------------------------------

 

 
For non-construction awards, you must submit a Standard Form (SF) 270, “Request
for Advance or Reimbursement” at https://finweb.oro.doe.gov/vipers.htm and
attach a file containing appropriate supporting documentation.  The file
attachment must show the total federal share claimed on the SF 270, the
non-federal share claimed for the billing period if cost sharing is required,
and cumulative expenditures to date (both Federal and non-Federal) for each of
the following categories: salaries/wages and fringe benefits; equipment; travel;
participant/training support costs, if any; other direct costs, including
subawards/contracts; and indirect costs.  For construction awards, you must
submit a SF 271, “Outlay Report and Request for Reimbursement for Construction
Programs,” through VIPERS.
 
c.           Timing of submittals.  Submittal of the SF 270 or SF 271 should
coincide with your normal billing pattern, but not more frequently than every
two weeks.  Requests for reimbursement must be limited to the amount of
disbursements made during the billing period for the federal share of direct
project costs and the proportionate share of any allowable indirect costs
incurred during that billing period.
 
d.           Adjusting payment requests for available cash.  You must disburse
any funds that are available from repayments to and interest earned on a
revolving fund, program income, rebates, refunds, contract settlements, audit
recoveries, credits, discounts, and interest earned on any of those funds before
requesting additional cash payments from DOE.
 
e.           Payments.  The DOE approving official will approve the invoice as
soon as practicable but not later than 30 days after your request is received,
unless the billing is improper.  Upon receipt of an invoice payment
authorization from the DOE approving official, the ORFSC will disburse payment
to you.  You may check the status of your payments at the VIPER web site.  All
payments are made by electronic funds transfer to the bank account identified on
the ACH Vendor/Miscellaneous Payment Enrollment Form (SF 3881) that you filed.
 
COST SHARING FFRDC’S NOT INVOLVED
 
a.
Total Estimated Project Cost is the sum of the Government share and Recipient
share of the estimated project costs.  The Recipient’s cost share must come from
non-Federal sources unless otherwise allowed by law.  By accepting federal funds
under this award, you agree that you are liable for your percentage share of
total allowable project costs, on a budget period basis, even if the project is
terminated early or is not funded to its completion.  This cost is shared as
follows:

 
Budget
Period
No.
Budget
Period Start
Government Share $/%
Recipient Share $/%
Total Estimated Cost
1
6/16/2010
$12,600,000 / 50%
$12,600,000 / 50%
$25,200,000
Total Project
$12,600,000 / 50%
$12,600,000 / 50%
$25,200,000



b.
If you discover that you may be unable to provide cost sharing of at least the
amount identified in paragraph a of this term, you should immediately provide
written notification to the DOE Award Administrator indicating whether you will
continue or phase out the project.  If you plan to continue the project, the
notification must describe how replacement cost sharing will be secured.

 
c.
You must maintain records of all project costs that you claim as cost sharing,
including in-kind costs, as well as records of costs to be paid by DOE.  Such
records are subject to audit.

 
d.
Failure to provide the cost sharing required by this term may result in the
subsequent recovery by DOE of some or all the funds provided under the award.

 

 
DE-EE0002532                                                                                                                                                                                                       
                    Page 6 of 23

--------------------------------------------------------------------------------

 


 
REBUDGETING AND RECOVERY OF INDIRECT COSTS – INDIRECT COSTS AND FRINGE BENEFITS
ARE NOT REIMBURSABLE
 
The budget for this award does not include indirect costs or fringe
benefits.  Therefore, these expenses shall not be charged to nor reimbursement
requested for this project nor shall the fringe and indirect costs from this
project be allocated to any other federally sponsored project.  In addition,
indirect costs or fringe benefits shall not be counted as cost share unless
approved by the Contracting Officer.
 
USE OF PROGRAM INCOME - COST SHARING
 
If you earn program income during the project period as a result of this award,
you may use the program income to meet your cost sharing requirement.
 
FINAL INCURRED COST AUDIT
 
In accordance with 10 CFR 600, DOE reserves the right to initiate a final
incurred cost audit on this award.  If the audit has not been performed or
completed prior to the closeout of the award, DOE retains the right to recover
an appropriate amount after fully considering the recommendations on disallowed
costs resulting from the final audit.
 
STATEMENT OF FEDERAL STEWARDSHIP
 
DOE will exercise normal Federal stewardship in overseeing the project
activities performed under this award.  Stewardship activities include, but are
not limited to, conducting site visits; reviewing performance and financial
reports; providing technical assistance and/or temporary intervention in unusual
circumstances to correct deficiencies which develop during the project; assuring
compliance with terms and conditions; and reviewing technical performance after
project completion to ensure that the award objectives have been accomplished.
 
SITE VISITS
 
DOE’s authorized representatives have the right to make site visits at
reasonable times to review project accomplishments and management control
systems and to provide technical assistance, if required.  You must provide, and
must require your subrecipients to provide, reasonable access to facilities,
office space, resources, and assistance for the safety and convenience of the
government representatives in the performance of their duties.  All site visits
and evaluations must be performed in a manner that does not unduly interfere
with or delay the work.
 
REPORTING REQUIREMENTS
 
a.           Requirements.  The reporting requirements for this award are
identified on the Federal Assistance Reporting Checklist, DOE F 4600.2, attached
to this award.  Failure to comply with these reporting requirements is
considered a material noncompliance with the terms of the award.  Noncompliance
may result in withholding of future payments, suspension, or termination of the
current award, and withholding of future awards.  A willful failure to perform,
a history of failure to perform, or unsatisfactory performance of this and/or
other financial assistance awards, may also result in a debarment action to
preclude future awards by Federal agencies.
 
b.           Dissemination of scientific/technical
reports.  Scientific/technical reports submitted under this award will be
disseminated on the Internet via the DOE Information Bridge
(www.osti.gov/bridge), unless the report contains patentable material, protected
data, or SBIR/STTR data.  Citations for journal articles
 
7E-EE0002532                                                                                                                                                                                                       
                    Page 7 of 23

--------------------------------------------------------------------------------

 
 
produced under the award will appear on the DOE Energy Citations Database
(www.osti.gov/energycitations).
 
c.           Restrictions.  Reports submitted to the DOE Information Bridge must
not contain any Protected Personal Identifiable Information (PII), limited
rights data (proprietary data), classified information, information subject to
export control classification, or other information not subject to release.
 
NOTE:  Subject to OMB approval pursuant to the Paperwork Reduction Act, DOE
reserves the right to amend the reporting requirements to request more frequent
and more detailed reporting.
 
PUBLICATIONS
 
a.           You are encouraged to publish or otherwise make publicly available
the results of the work conducted under the award.
 
b.           An acknowledgment of Federal support and a disclaimer must appear
in the publication of any material, whether copyrighted or not, based on or
developed under this project, as follows:
 
Acknowledgment:  “This material is based upon work supported by the Department
of Energy under Award Number DE-EE0002532.”
 
Disclaimer:  “This report was prepared as an account of work sponsored by an
agency of the United States Government.  Neither the United States Government
nor any agency thereof, nor any of their employees, makes any warranty, express
or implied, or assumes any legal liability or responsibility for the accuracy,
completeness, or usefulness of any information, apparatus, product, or process
disclosed, or represents that its use would not infringe privately owned
rights.  Reference herein to any specific commercial product, process, or
service by trade name, trademark, manufacturer, or otherwise does not
necessarily constitute or imply its endorsement, recommendation, or favoring by
the United States Government or any agency thereof.  The views and opinions of
authors expressed herein do not necessarily state or reflect those of the United
States Government or any agency thereof.”
 
FEDERAL, STATE, AND MUNICIPAL REQUIREMENTS
 
You must obtain any required permits and comply with applicable federal, state,
and municipal laws, codes, and regulations for work performed under this award.
 
INTELLECTUAL PROPERTY PROVISIONS AND CONTACT INFORMATION
 
a.           The intellectual property provisions applicable to this award are
provided as an attachment to this award or are referenced on the Assistance
Agreement Face Page.  A list of all intellectual property provisions may be
found at http://www.gc.doe.gov/financial_assistance_awards.htm.
 
b.           Questions regarding intellectual property matters should be
referred to the DOE Award Administrator and the Patent Counsel designated as the
service provider for the DOE office that issued the award.  The IP Service
Providers List is found at
http://www.gc.doe.gov/documents/Intellectual_Property_(IP)_Service_Providers_for_Acquisition.pdf.
 
LOBBYING RESTRICTIONS
 
By accepting funds under this award, you agree that none of the funds obligated
on the award shall be expended, directly or indirectly, to influence
congressional action on any legislation or appropriation matters pending before
Congress, other than to communicate to Members of Congress as described in 18
 
 
DE-EE0002532                                                                                                                                                                                                       
                    Page 8 of 23

--------------------------------------------------------------------------------

 

U.S.C. 1913.  This restriction is in addition to those prescribed elsewhere in
statute and regulation.
 
NOTICE REGARDING THE PURCHASE OF AMERICAN-MADE EQUIPMENT AND PRODUCTS — SENSE OF
CONGRESS
 
It is the sense of the Congress that, to the greatest extent practicable, all
equipment and products purchased with funds made available under this award
should be American-made.
 
PROPERTY
 
Real property, and equipment acquired by the Recipient shall be subject to the
rules set forth in 10 CFR 600.130-137, 10 CFR 600.231-233, or 10 CFR 600.320-324
as applicable.
 
Consistent with the goals and objectives of this project, the Recipient may
continue to use Recipient acquired property beyond the Period of Performance,
without obligation, during the period of such use, to extinguish DOE’s
conditional title to such property as described in 10 CFR 600.132-135, 10 CFR
600.231-233, 600.321-324, subject to the following:  (a) the Recipient continues
to utilize such property for the objectives of the project as set forth in the
Statement of Project Objectives; (b) DOE retains the right to periodically ask
for, and the Recipient agrees to provide, reasonable information concerning the
use and condition of the property; and (c) the Recipient follows the property
disposition rules set forth in the applicable sections of 10 CFR Part 600, if
the property is no longer used by the Recipient for the objectives of the
project, and the fair market value of property exceeds $5,000.
 
Once the per unit fair market value of the property is less than $5,000,
pursuant to the applicable sections of 10 CFR Part 600, DOE’s residual interest
in the property shall be extinguished and Recipient shall have no further
obligation to the DOE with respect to the property.
 
The regulations as set forth in 10 CFR Part 600 and the requirements of this
article shall also apply to property in the possession of any team member,
sub-recipient or other entity where such property was acquired in whole in part
with funds provided by DOE under this grant or where such property was counted
as cost-sharing under the grant.
 
INSOLVENCY, BANKRUPTCY OR RECEIVERSHIP
 
a.           You shall immediately notify the DOE of the occurrence of any of
the following events:  (i) you or your parent’s filing of a voluntary case
seeking liquidation or reorganization under the Bankruptcy Act; (ii) your
consent to the institution of an involuntary case under the Bankruptcy Act
against you or your parent; (iii) the filing of any similar proceeding for or
against you or your parent, or its consent to, the dissolution, winding-up or
readjustment of your debts, appointment of a receiver, conservator, trustee, or
other officer with similar powers over you, under any other applicable state or
federal law; or (iv) your insolvency due to your inability to pay your debts
generally as they become due.
 
b.           Such notification shall be in writing and shall:  (i) specifically
set out the details of the occurrence of an event referenced in paragraph a;
(ii) provide the facts surrounding that event; and (iii) provide the impact such
event will have on the project being funded by this award.
 
c.           Upon the occurrence of any of the four events described in the
first paragraph, DOE reserves the right to conduct a review of your award to
determine your compliance with the required elements of the award (including
such items as cost share, progress towards technical project objectives, and
submission of required reports).  If the DOE review determines that there are
significant deficiencies or concerns with your performance under the award, DOE
reserves the right to impose additional requirements, as needed, including (i)
change your payment method; or (ii) institute payment controls.
 
 
DE-EE0002532                                                                                                                                                                                                       
                    Page 9 of 23

--------------------------------------------------------------------------------

 


 
d.           Failure of the Recipient to comply with this term may be considered
a material noncompliance of this financial assistance award by the Contracting
Officer.
 
NATIONAL ENVIRONMENTAL POLICY ACT (NEPA) REQUIREMENTS
 
You are prohibited from taking any action using Federal funds that would have an
adverse effect on the environment or limit the choice of reasonable alternatives
prior to DOE issuing a Finding of No Significant Impact (FONSI) for projects
requiring an environmental assessment or a Record of Decision (ROD) for projects
requiring an environmental impact statement.  Prohibited actions include, but
are not limited to, purchase of long-lead time equipment; demolition or
decontamination of existing buildings; site preparation, clearing, ground
breaking, excavation, and construction; and detailed design.  However,
activities necessary to perform site characterization, sampling, or monitoring;
preparation of conceptual design data, analysis, documentation (including
project planning assistance); and training may be performed before a FONSI or
ROD is issued.
 
In the event you elect to proceed with activities that could have an adverse
impact on the environment prior to DOE issuing a FONSI or a ROD, you acknowledge
that such activities are at your risk in that the DOE may not reimburse you for
these costs depending on the outcome of the NEPA process.
 
Prior to the issuance of a FONSI or ROD, DOE agrees to discuss with you any
proposed conditions and requirements that may be included in it if DOE decides
to proceed with its proposed action.  However, DOE retains sole discretion on
whether to issue a FONSI or ROD and what conditions and requirements to include
in it if one is issued.
 
If DOE decides to proceed with its proposed action subject to conditions,
limitations, mitigation requirements, or monitoring requirements specified in a
FONSI or ROD, you agree to:
 
a)     abide by the conditions, limitations, mitigation requirements, and
monitoring requirements specified in the FONSI or ROD;
 
b)     negotiate changes to the project schedule, costs, and/or scope as
necessary to effect the requirements or conditions in the FONSI or ROD;
 
c)     allow DOE’s authorized representatives to visit the site and facilities
upon notice to verify project status and compliance to include conditions and
requirements in the FONSI or ROD; and
 
d)     submit data or otherwise meet specified reporting requirements that may
be in the FONSI or ROD.
 
If the Recipient finds the conditions and requirements to be unacceptable, the
Recipient reserves the right to terminate the award in accordance with 10 CFR
600.161(a)(3), 244(b), 351(a)(3), as applicable and DOE will deobligate any
remaining funds.
 
In the event DOE does not issue a NEPA determination supporting the project or
the Recipient withdraws from the project as a result of mitigation requirements
contained in DOE’s NEPA determination, the maximum DOE liability to the
Recipient is DOE’s share of incurred costs up to $1,260,000, provided such costs
are reasonable, allocable to the award, and allowable under the terms of the
award and the applicable Federal cost principles.  DOE reserves the right to
unilaterally deobligate the balance of funds obligated, but not authorized for
expenditure, in the event the foregoing NEPA requirements are not satisfied.
 
INDEMNITY
 
The Recipient shall indemnify the Government and its officers, agents, or
employees for any and all liability, including litigation expenses and
attorneys’ fees, arising from suits, actions, or claims of any
 
 
DE-EE0002532                                                                                                                                                                                                                        
Page 10 of 23

--------------------------------------------------------------------------------

 

character for death, bodily injury, or loss of or damage to property or to the
environment, resulting from the project, except to the extent that such
liability results from the direct fault or negligence of Government officers,
agents or employees, or to the extent such liability may be covered by
applicable allowable costs provisions.
 
DECONTAMINATION AND/OR DECOMMISSIONING (D &D) COSTS
 
Notwithstanding any other terms of this Agreement, the Government shall not be
responsible for or have any obligation to the recipient for (i) Decontamination
and/or Decommissioning (D&D) of any of the recipient’s facilities, or (ii) any
costs which may be incurred by the recipient in connection with the D&D of any
of its facilities due to the performance of the work under this Agreement,
whether said work was performed prior to or subsequent to the effective date of
this Agreement.
 
SPECIAL PROVISIONS RELATING TO WORK FUNDED UNDER AMERICAN RECOVERY AND
REINVESTMENT ACT OF 2009 (MAR 2009)
 
Preamble
 
The American Recovery and Reinvestment Act of 2009, Pub., L. 111-5, (Recovery
Act) was enacted to preserve and create jobs and promote economic recovery,
assist those most impacted by the recession, provide investments needed to
increase economic efficiency by spurring technological advances in science and
health, invest in transportation, environmental protection, and other
infrastructure that will provide long-term economic benefits, stabilize State
and local government budgets, in order to minimize and avoid reductions in
essential services and counterproductive State and local tax
increases.  Recipients shall use grant funds in a manner that maximizes job
creation and economic benefit.
 
The Recipient shall comply with all terms and conditions in the Recovery Act
relating generally to governance, accountability, transparency, data collection
and resources as specified in Act itself and as discussed below.
 
Recipients should begin planning activities for their first tier subrecipients,
including obtaining a DUNS number (or updating the existing DUNS record), and
registering with the Central Contractor Registration (CCR).
 
Be advised that Recovery Act funds can be used in conjunction with other funding
as necessary to complete projects, but tracking and reporting must be separate
to meet the reporting requirements of the Recovery Act and related
guidance.  For projects funded by sources other than the Recovery Act,
Contractors must keep separate records for Recovery Act funds and to ensure
those records comply with the requirements of the Act.
 
The Government has not fully developed the implementing instructions of the
Recovery Act, particularly concerning specific procedural requirements for the
new reporting requirements.  The Recipient will be provided these details as
they become available.  The Recipient must comply with all requirements of the
Act.  If the recipient believes there is any inconsistency between ARRA
requirements and current award terms and conditions, the issues will be referred
to the Contracting Officer for reconciliation.
 
Definitions
 
For purposes of this term, Covered Funds means funds expended or obligated from
appropriations under the American Recovery and Reinvestment Act of 2009, Pub. L.
111-5.  Covered Funds will have special accounting codes and will be identified
as Recovery Act funds in the grant, cooperative agreement or TIA and/or
modification using Recovery Act funds.  Covered Funds must be reimbursed by
September 30, 2015.
 
 
 
DE-EE0002532                                                                                                                                                                                                                        
Page 11 of 23

--------------------------------------------------------------------------------

 


Non-Federal employer means any employer with respect to covered funds – the
contractor, subcontractor, grantee, or recipient, as the case may be, if the
contractor, subcontractor, grantee, or recipient is an employer; and any
professional membership organization, certification of other professional body,
any agent or licensee of the Federal government, or any person acting directly
or indirectly in the interest of an employer receiving covered funds; or with
respect to covered funds received by a State or local government, the State or
local government receiving the funds and any contractor or subcontractor
receiving the funds and any contractor or subcontractor of the State or local
government; and does not mean any department, agency, or other entity of the
federal government.
 
Recipient means any entity that receives Recovery Act funds directly from the
Federal government (including Recovery Act funds received through grant, loan,
or contract) other than an individual and includes a State that receives
Recovery Act Funds.
 
Special Provisions
 
A.
Flow Down Requirement

 
Recipients must include these special terms and conditions in any subaward.
 
B.
Segregation of Costs

 
Recipients must segregate the obligations and expenditures related to funding
under the Recovery Act.  Financial and accounting systems should be revised as
necessary to segregate, track and maintain these funds apart and separate from
other revenue streams.  No part of the funds from the Recovery Act shall be
commingled with any other funds or used for a purpose other than that of making
payments for costs allowable for Recovery Act projects.
 
C.
Prohibition on Use of Funds

 
None of the funds provided under this agreement derived from the American
Recovery and Reinvestment Act of 2009, Pub. L. 111-5, may be used by any State
or local government, or any private entity, for any casino or other gambling
establishment, aquarium, zoo, golf course, or swimming pool.
 
D.
Access to Records

 
With respect to each financial assistance agreement awarded utilizing at least
some of the funds appropriated or otherwise made available by the American
Recovery and Reinvestment Act of 2009, Pub. L. 111-5, any representative of an
appropriate inspector general appointed under section 3 or 8G of the Inspector
General Act of 1988 (5 U.S.C. App.) or of the Comptroller General is authorized
--
 
(1)           to examine any records of the contractor or grantee, any of its
subcontractors or subgrantees, or any State or local agency administering such
contract that pertain to, and involve transactions that relate to, the
subcontract, subcontract, grant, or subgrant; and
 
(2)           to interview any officer or employee of the contractor, grantee,
subgrantee, or agency regarding such transactions.
 
E.
Publication

 
An application may contain technical data and other data, including trade
secrets and/or privileged or confidential information, which the applicant does
not want disclosed to the public or used by the Government for any purpose other
than the application.  To protect such data, the applicant should specifically
identify each page including each line or paragraph thereof containing the data
to be protected and mark the cover sheet of the application with the following
Notice as well as referring to the Notice on each page to which the Notice
applies:
 
Notice of Restriction on Disclosure and Use of Data
 
The data contained in pages ---- of this application have been submitted in
confidence and contain trade
 
 
 
DE-EE0002532                                                                                                                                                                                                                        
Page 12 of 23

--------------------------------------------------------------------------------

 
 
secrets or proprietary information, and such data shall be used or disclosed
only for evaluation purposes, provided that if this applicant receives an award
as a result of or in connection with the submission of this application, DOE
shall have the right to use or disclose the data here to the extent provided in
the award.  This restriction does not limit the Government’s right to use or
disclose data obtained without restriction from any source, including the
applicant.
 
Information about this agreement will be published on the Internet and linked to
the website
 
www.recovery.gov, maintained by the Accountability and Transparency Board.  The
Board may exclude posting contractual or other information on the website on a
case-by-case basis when necessary to protect national security or to protect
information that is not subject to disclosure under sections 552 and 552a of
title 5, United States Code.
 
F.
Protecting State and Local Government and Contractor Whistleblowers.

 
The requirements of Section 1553 of the Act are summarized below.  They include,
but are not limited to:
 
Prohibition on Reprisals:  An employee of any non-Federal employer receiving
covered funds under the American Recovery and Reinvestment Act of 2009, Pub. L.
111-5, may not be discharged, demoted, or otherwise discriminated against as a
reprisal for disclosing, including a disclosure made in the ordinary course of
an employees duties, to the Accountability and Transparency Board, an inspector
general, the Comptroller General, a member of Congress, a State or Federal
regulatory or law enforcement agency, a person with supervisory authority over
the employee (or other person working for the employer who has the authority to
investigate, discover or terminate misconduct), a court or grand jury, the head
of a Federal agency, or their representatives information that the employee
believes is evidence of:
 
-   gross mismanagement of an agency contract or grant relating to covered
funds;
 
-   a gross waste of covered funds;
 
-   a substantial and specific danger to public health or safety related to the
implementation or use of covered funds;
 
-   an abuse of authority related to the implementation or use of covered funds;
or
 
-   as violation of law, rule, or regulation related to an agency contract
(including the competition for or negotiation of a contract) or grant, awarded
or issued relating to covered funds.
 
Agency Action:  Not later than 30 days after receiving an inspector general
report of an alleged reprisal, the head of the agency shall determine whether
there is sufficient basis to conclude that the non-Federal employer has
subjected the employee to a prohibited reprisal.  The agency shall either issue
an order denying relief in whole or in part or shall take one or more of the
following actions:
 
-   Order the employer to take affirmative action to abate the reprisal.
 
-   Order the employer to reinstate the person to the position that the person
held before the reprisal, together with compensation including back pay,
compensatory damages, employment benefits, and other terms and conditions of
employment that would apply to the person in that position if the reprisal had
not been taken.
 
-   Order the employer to pay the employee an amount equal to the aggregate
amount of all costs and expenses (including attorneys’ fees and expert
witnesses’ fees) that were reasonably incurred by the employee for or in
connection with, bringing the complaint regarding the reprisal, as determined by
the head of a court of competent jurisdiction.
 
Nonenforceability of Certain Provisions Waiving Rights and remedies or Requiring
Arbitration:  Except as provided in a collective bargaining agreement, the
rights and remedies provided to aggrieved employees by this section may not be
waived by any agreement, policy, form, or condition of employment, including any
predispute arbitration agreement.  No predispute arbitration agreement shall be
valid or enforceable if it requires arbitration of a dispute arising out of this
section.
 
Requirement to Post Notice of Rights and Remedies:  Any employer receiving
covered funds under the American Recovery and Reinvestment Act of 2009, Pub. L.
111-5, shall post notice of the rights and remedies as required therein.  (Refer
to section 1553 of the American Recovery and Reinvestment Act of 2009, Pub. L.
111-5, www.Recovery.gov, for specific requirements of this section and
prescribed language
 
 
 
DE-EE0002532                                                                                                                                                                                                                        
Page 13 of 23

--------------------------------------------------------------------------------

 
 
for the notices.).
 
G.
RESERVED

 
H.
False Claims Act

 
Recipient and sub-recipients shall promptly refer to the DOE or other
appropriate Inspector General any credible evidence that a principal, employee,
agent, contractor, sub-grantee, subcontractor or other person has submitted a
false claim under the False Claims Act or has committed a criminal or civil
violation of laws pertaining to fraud, conflict of interest, bribery, gratuity
or similar misconduct involving those funds.
 
I.
Information in Support of Recovery Act Reporting

 
Recipient may be required to submit backup documentation for expenditures of
funds under the Recovery Act including such items as timecards and
invoices.  Recipient shall provide copies of backup documentation at the request
of the Contracting Officer or designee.
 
J.
Availability of Funds

 
Funds appropriated under the Recovery Act and obligated to this award are
available for reimbursement of costs until September 30, 2015.
 
REPORTING AND REGISTRATION REQUIREMENTS UNDER SECTION 1512 OF THE RECOVERY ACT
 
(a)           This award requires the recipient to complete projects or
activities which are funded under the American Recovery and Reinvestment Act of
2009 (Recovery Act) and to report on use of Recovery Act funds provided through
this award.  Information from these reports will be made available to the
public.
 
(b)           The reports are due no later than ten calendar days after each
calendar quarter in which the recipient receives the assistance award funded in
whole or in part by the Recovery Act.
 
(c)           Recipients and their first-tier recipients must maintain current
registrations in the Central Contractor Registration (http://www.ccr.gov) at all
times during which they have active federal awards funded with Recovery Act
funds.  A Dun and Bradstreet Data Universal Numbering System (DUNS) Number
(http://www.dnb.com) is one of the requirements for registration in the Central
Contractor Registration.
 
(d)           The recipient shall report the information described in section
1512(c) of the Recovery Act using the reporting instructions and data elements
that will be provided online at http://www.FederalReporting.gov and ensure that
any information that is pre-filled is corrected or updated as needed.
 
WAGE RATE REQUIREMENTS UNDER SECTION 1606 OF THE RECOVERY ACT
 
(a)           Section 1606 of the Recovery Act requires that all laborers and
mechanics employed by contractors and subcontractors on projects funded directly
by or assisted in whole or in part by and through the Federal Government
pursuant to the Recovery Act shall be paid wages at rates not less than those
prevailing on projects of a character similar in the locality as determined by
the Secretary of Labor in accordance with subchapter IV of chapter 31 of title
40, United States Code.
 
Pursuant to Reorganization Plan No. 14 and the Copeland Act, 40 U.S.C. 3145, the
Department of Labor has issued regulations at 29 CFR parts 1, 3, and 5 to
implement the Davis-Bacon and related Acts.  Regulations in 29 CFR 5.5 instruct
agencies concerning application of the standard Davis-Bacon contract clauses set
forth in that section.  Federal agencies providing grants, cooperative
agreements, and loans under the Recovery Act shall ensure that the standard
Davis-Bacon contract clauses found in 29 CFR 5.5(a) are
 
 
 
DE-EE0002532                                                                                                                                                                                                                        
Page 14 of 23

--------------------------------------------------------------------------------

 

incorporated in any resultant covered contracts that are in excess of $2,000 for
construction, alteration or repair (including painting and decorating).
 
(b)           For additional guidance on the wage rate requirements of section
1606, contact your awarding agency.  Recipients of grants, cooperative
agreements and loans should direct their initial inquiries concerning the
application of Davis-Bacon requirements to a particular federally assisted
project to the Federal agency funding the project.  The Secretary of Labor
retains final coverage authority under Reorganization Plan Number 14.
 
RECOVERY ACT TRANSACTIONS LISTED IN SCHEDULE OF EXPENDITURES OF FEDERAL AWARDS
AND RECIPIENT RESPONSIBILITIES FOR INFORMING SUBRECIPIENTS
 
(a)           To maximize the transparency and accountability of funds
authorized under the American Recovery and Reinvestment Act of 2009 (Pub. L.
111--5) (Recovery Act) as required by Congress and in accordance with 2 CFR
215.21 “Uniform Administrative Requirements for Grants and Agreements” and OMB
Circular A--102 Common Rules provisions, recipients agree to maintain records
that identify adequately the source and application of Recovery Act funds.  OMB
Circular A--102 is available at
http://www.whitehouse.gov/omb/circulars/a102/a102.html.
 
(b)           For recipients covered by the Single Audit Act Amendments of 1996
and OMB Circular A--133, “Audits of States, Local Governments, and Non-Profit
Organizations,” recipients agree to separately identify the expenditures for
Federal awards under the Recovery Act on the Schedule of Expenditures of Federal
Awards (SEFA) and the Data Collection Form (SF--SAC) required by OMB Circular
A--133.  OMB Circular A--133 is available at
http://www.whitehouse.gov/onb/circulars/a133/a133.html.  This shall be
accomplished by identifying expenditures for Federal awards made under the
Recovery Act separately on the SEFA, and as separate rows under Item 9 of Part
III on the SF--SAC by CFDA number, and inclusion of the prefix “ARRA-” in
identifying the name of the Federal program on the SEFA and as the first
characters in Item 9d of Part III on the SF--SAC.
 
(c)           Recipients agree to separately identify to each subrecipient, and
document at the time of subaward and at the time of disbursement of funds, the
Federal award number, CFDA number, and amount of Recovery Act funds.  When a
recipient awards Recovery Act funds for an existing program, the information
furnished to subrecipients shall distinguish the subawards of incremental
Recovery Act funds from regular subawards under the existing program.
 
(d)           Recipients agree to require their subrecipients to include on
their SEFA information to specifically identify Recovery Act funding similar to
the requirements for the recipient SEFA described above.  This information is
needed to allow the recipient to properly monitor subrecipient expenditure of
ARRA funds as well as oversight by the Federal awarding agencies, Offices of
Inspector General and the Government Accountability Office.
 
DAVIS BACON ACT AND CONTRACT WORK HOURS AND SAFETY STANDARDS ACT
 
Definitions:  For purposes of this article, Davis Bacon Act and Contract Work
Hours and Safety Standards Act, the following definitions are applicable:
 
(1)       “Award” means any grant, cooperative agreement or technology
investment agreement made with Recovery Act funds by the Department of Energy
(DOE) to a Recipient.  Such Award must require compliance with the labor
standards clauses and wage rate requirements of the Davis-Bacon Act (DBA) for
work performed by all laborers and mechanics employed by Recipients (other than
a unit of State or local government whose own employees perform the
construction) Subrecipients, Contractors and subcontractors.
 
 
 
DE-EE0002532                                                                                                                                                                                                                        
Page 15 of 23

--------------------------------------------------------------------------------

 


 
(2)       “Contractor” means an entity that enters into a Contract.  For
purposes of these clauses, Contractor shall include (as applicable) prime
contractors, Recipients, Subrecipients, and Recipients’ or Subrecipients’
contractors, subcontractors, and lower-tier subcontractors.  “Contractor” does
not mean a unit of State or local government where construction is performed by
its own employees.”
 
(3)       “Contract” means a contract executed by a Recipient, Subrecipient,
prime contractor or any tier subcontractor for construction, alteration, or
repair.  It may also mean (as applicable) (i) financial assistance instruments
such as grants, cooperative agreements, technology investment agreements, and
loans; and, (ii) Sub awards, contracts and subcontracts issued under financial
assistance agreements.  “Contract” does not mean a financial assistance
instrument with a unit of State or local government where construction is
performed by its own employees.
 
(4)       “Contracting Officer” means the DOE official authorized to execute an
Award on behalf of DOE and who is responsible for the business management and
non-program aspects of the financial assistance process.
 
(5)       “Recipient” means any entity other than an individual that receives an
Award of Federal funds in the form of a grant, cooperative agreement or
technology investment agreement directly from the Federal Government and is
financially accountable for the use of any DOE funds or property, and is legally
responsible for carrying out the terms and conditions of the program and Award.
 
(6)       “Subaward” means an award of financial assistance in the form of
money, or property in lieu of money, made under an award by a Recipient to an
eligible Subrecipient or by a Subrecipient to a lower- tier subrecipient.  The
term includes financial assistance when provided by any legal agreement, even if
the agreement is called a contract, but does not include the Recipient’s
procurement of goods and services to carry out the program nor does it include
any form of assistance which is excluded from the definition of “Award” above.
 
(7)       “Subrecipient” means a non-Federal entity that expends Federal funds
received from a Recipient to carry out a Federal program, but does not include
an individual that is a beneficiary of such a program.
 
(a)           Davis Bacon Act
 
(1)       Minimum wages.
 
(i)       All laborers and mechanics employed or working upon the site of the
work (or under the United States Housing Act of 1937 or under the Housing Act of
1949 in the construction or development of the project), will be paid
unconditionally and not less often than once a week, and without subsequent
deduction or rebate on any account (except such payroll deductions as are
permitted by regulations issued by the Secretary of Labor under the Copeland Act
(29 CFR part 3) ), the full amount of wages and bona fide fringe benefits (or
cash equivalents thereof) due at time of payment computed at rates not less than
those contained in the wage determination of the Secretary of Labor which is
attached hereto and made a part hereof, regardless of any contractual
relationship which may be alleged to exist between the Contractor and such
laborers and mechanics.
 
Contributions made or costs reasonably anticipated for bona fide fringe benefits
under section 1(b)(2) of the Davis-Bacon Act on behalf of laborers or mechanics
are considered wages paid to such laborers or mechanics, subject to the
provisions of paragraph (a)(1)(iv) of this section; also, regular contributions
made or costs incurred for more than a weekly period (but not less often than
quarterly) under plans, funds, or programs which cover the particular weekly
period, are deemed to be constructively made or incurred during such weekly
period.  Such laborers and mechanics shall be paid the appropriate
 
 
 
DE-EE0002532                                                                                                                                                                                                                        
Page 16 of 23

--------------------------------------------------------------------------------

 


wage rate and fringe benefits on the wage determination for the classification
of work actually performed, without regard to skill, except as provided in §
5.5(a)(4).  Laborers or mechanics performing work in more than one
classification may be compensated at the rate specified for each classification
for the time actually worked therein:  Provided, That the employer’s payroll
records accurately set forth the time spent in each classification in which work
is performed.  The wage determination (including any additional classification
and wage rates conformed under paragraph (a)(1)(ii) of this section) and the
Davis-Bacon poster (WH-1321) shall be posted at all times by the Contractor and
its subcontractors at the site of the work in a prominent and accessible place
where it can be easily seen by the workers.
 
(ii)  (A) The Contracting Officer shall require that any class of laborers or
mechanics, including helpers, which is not listed in the wage determination and
which is to be employed under the Contract shall be classified in conformance
with the wage determination.  The Contracting Officer shall approve an
additional classification and wage rate and, fringe benefits therefore only when
the following criteria have been met:
 
(1)             The work to be performed by the classification requested is not
performed by a classification in the wage determination; and
 
(2)             The classification is utilized in the area by the construction
industry; and
 
(3)             The proposed wage rate, including any bona fide fringe benefits,
bears a reasonable relationship to the wage rates contained in the wage
determination.
 
(B)       If the Contractor and the laborers and mechanics to be employed in the
classification (if known), or their representatives, and the Contracting Officer
agree on the classification and wage rate (including the amount designated for
fringe benefits where appropriate), a report of the action taken shall be sent
by the Contracting Officer to the Administrator of the Wage and Hour Division,
U.S. Department of Labor, Washington, DC 20210.  The Administrator, or an
authorized representative, will approve, modify, or disapprove every additional
classification action within 30 days of receipt and so advise the Contracting
Officer or will notify the Contracting Officer within the 30-day period that
additional time is necessary.
 
(C)       In the event the Contractor, the laborers or mechanics to be employed
in the classification or their representatives, and the Contracting Officer do
not agree on the proposed classification and wage rate (including the amount
designated for fringe benefits, where appropriate), the Contracting Officer
shall refer the questions, including the views of all interested parties and the
recommendation of the Contracting Officer, to the Administrator for
determination.  The Administrator, or an authorized representative, will issue a
determination within 30 days of receipt and so advise the Contracting Officer or
will notify the Contracting Officer within the 30- day period that additional
time is necessary.
 
(D)                  The wage rate (including fringe benefits where appropriate)
determined pursuant to paragraphs (a)(1)(ii)(B) or (C) of this section, shall be
paid to all workers performing work in the classification under this Contract
from the first day on which work is performed in the classification.
 
(iii)           Whenever the minimum wage rate prescribed in the Contract for a
class of laborers or mechanics includes a fringe benefit which is not expressed
as an hourly rate, the Contractor shall either pay the benefit as stated in the
wage determination or shall pay another bona fide fringe benefit or an hourly
cash equivalent thereof.
 
(iv)           If the Contractor does not make payments to a trustee or other
third person, the
 
 
 
DE-EE0002532                                                                                                                                                                                                                        
Page 17 of 23

--------------------------------------------------------------------------------

 


Contractor may consider as part of the wages of any laborer or mechanic the
amount of any costs reasonably anticipated in providing bona fide fringe
benefits under a plan or program, Provided, That the Secretary of Labor has
found, upon the written request of the Contractor, that the applicable standards
of the Davis-Bacon Act have been met.  The Secretary of Labor may require the
Contractor to set aside in a separate account assets for the meeting of
obligations under the plan or program.
 
(2)       Withholding.  The Department of Energy or the Recipient or
Subrecipient shall upon its own action or upon written request of an authorized
representative of the Department of Labor withhold or cause to be withheld from
the Contractor under this Contract or any other Federal contract with the same
prime contractor, or any other federally-assisted contract subject to
Davis-Bacon prevailing wage requirements, which is held by the same prime
contractor, so much of the accrued payments or advances as may be considered
necessary to pay laborers and mechanics, including apprentices, trainees, and
helpers, employed by the Contractor or any subcontractor the full amount of
wages required by the Contract.  In the event of failure to pay any laborer or
mechanic, including any apprentice, trainee, or helper, employed or working on
the site of the work (or under the United States Housing Act of 1937 or under
the Housing Act of 1949 in the construction or development of the project), all
or part of the wages required by the Contract, the Department of Energy,
Recipient, or Subrecipient, may, after written notice to the Contractor,
sponsor, applicant, or owner, take such action as may be necessary to cause the
suspension of any further payment, advance, or guarantee of funds until such
violations have ceased.
 
(3)       Payrolls and basic records.
 
(i)       Payrolls and basic records relating thereto shall be maintained by the
Contractor during the course of the work and preserved for a period of three
years thereafter for all laborers and mechanics working at the site of the work
(or under the United States Housing Act of 1937, or under the Housing Act of
1949, in the construction or development of the project).  Such records shall
contain the name, address, and social security number of each such worker, his
or her correct classification, hourly rates of wages paid (including rates of
contributions or costs anticipated for bona fide fringe benefits or cash
equivalents thereof of the types described in section 1(b)(2)(B) of the
Davis-Bacon Act), daily and weekly number of hours worked, deductions made and
actual wages paid.  Whenever the Secretary of Labor has found under 29 CFR
5.5(a)(1)(iv) that the wages of any laborer or mechanic include the amount of
any costs reasonably anticipated in providing benefits under a plan or program
described in section 1(b)(2)(B) of the Davis-Bacon Act, the Contractor shall
maintain records which show that the commitment to provide such benefits is
enforceable, that the plan or program is financially responsible, and that the
plan or program has been communicated in writing to the laborers or mechanics
affected, and records which show the costs anticipated or the actual cost
incurred in providing such benefits.  Contractors employing apprentices or
trainees under approved programs shall maintain written evidence of the
registration of apprenticeship programs and certification of trainee programs,
the registration of the apprentices and trainees, and the ratios and wage rates
prescribed in the applicable programs.
 
(ii)  (A)       The Contractor shall submit weekly for each week in which any
Contract work is performed a copy of all payrolls to the Department of Energy if
the agency is a party to the Contract, but if the agency is not such a party,
the Contractor will submit the payrolls to the Recipient or Subrecipient (as
applicable), applicant, sponsor, or owner, as the case may be, for transmission
to the Department of Energy.  The payrolls submitted shall set out accurately
and completely all of the information required to be maintained under 29 CFR
5.5(a)(3)(i), except that full social security numbers and home addresses shall
not be included on weekly transmittals. Instead the payrolls shall only need to
include an individually identifying number for each employee (e.g., the last
four digits of the employee’s social security number).  The
 
 
 
DE-EE0002532                                                                                                                                                                                                                        
Page 18 of 23

--------------------------------------------------------------------------------

 


required weekly payroll information may be submitted in any form
desired.  Optional Form WH-347 is available for this purpose from the Wage and
Hour Division Web site at http://www.dol.gov/esa/whd/forms/wh347instr.htm or its
successor site.  The prime Contractor is responsible for the submission of
copies of payrolls by all subcontractors.  Contractors and subcontractors shall
maintain the full social security number and current address of each covered
worker, and shall provide them upon request to the Department of Energy if the
agency is a party to the Contract, but if the agency is not such a party, the
Contractor will submit them to the Recipient or Subrecipient (as applicable),
applicant, sponsor, or owner, as the case may be, for transmission to the
Department of Energy, the Contractor, or the Wage and Hour Division of the
Department of Labor for purposes of an investigation or audit of compliance with
prevailing wage requirements.  It is not a violation of this section for a prime
contractor to require a subcontractor to provide addresses and social security
numbers to the prime contractor for its own records, without weekly submission
to the sponsoring government agency (or the Recipient or Subrecipient (as
applicable), applicant, sponsor, or owner).
 
(B)       Each payroll submitted shall be accompanied by a “Statement of
Compliance,” signed by the Contractor or subcontractor or his or her agent who
pays or supervises the payment of the persons employed under the Contract and
shall certify the following:
 
(1)             That the payroll for the payroll period contains the information
required to be provided under § 5.5 (a)(3)(ii) of Regulations, 29 CFR part 5,
the appropriate information is being maintained under § 5.5 (a)(3)(i) of
Regulations, 29 CFR part 5, and that such information is correct and complete;
 
(2)             That each laborer or mechanic (including each helper,
apprentice, and trainee) employed on the Contract during the payroll period has
been paid the full weekly wages earned, without rebate, either directly or
indirectly, and that no deductions have been made either directly or indirectly
from the full wages earned, other than permissible deductions as set forth in
Regulations, 29 CFR part 3;
 
(3)             That each laborer or mechanic has been paid not less than the
applicable wage rates and fringe benefits or cash equivalents for the
classification of work performed, as specified in the applicable wage
determination incorporated into the Contract.
 
(C)       The weekly submission of a properly executed certification set forth
on the reverse side of Optional Form WH-347 shall satisfy the requirement for
submission of the “Statement of Compliance” required by paragraph (a)(3)(ii)(B)
of this section.
 
(D)                  The falsification of any of the above certifications may
subject the Contractor or subcontractor to civil or criminal prosecution under
section 1001 of title 18 and section 3729 of title 31 of the United States Code.
 
(iii)           The Contractor or subcontractor shall make the records required
under paragraph (a)(3)(i) of this section available for inspection, copying, or
transcription by authorized representatives of the Department of Energy or the
Department of Labor, and shall permit such representatives to interview
employees during working hours on the job.  If the Contractor or subcontractor
fails to submit the required records or to make them available, the Federal
agency may, after written notice to the Contractor, sponsor, applicant, or
owner, take such action as may be necessary to cause the suspension of any
further payment, advance, or guarantee of funds.  Furthermore, failure to submit
the required records upon request or to make such records available may be
grounds for
 
 
DE-EE0002532                                                                                                                                                                                                                        
Page 19 of 23

--------------------------------------------------------------------------------

 

 
debarment action pursuant to 29 CFR 5.12.
 
(4)       Apprentices and trainees--
 
(i)       Apprentices.  Apprentices will be permitted to work at less than the
predetermined rate for work they performed when they are employed pursuant to
and individually registered in a bona fide apprenticeship program registered
with the U.S. Department of Labor, Employment and Training Administration,
Office of Apprenticeship Training, Employer and Labor Services, or with a State
Apprenticeship Agency recognized by the Office, or if a person is employed in
his or her first 90 days of probationary employment as an apprentice in such an
apprenticeship program, who is not individually registered in the program, but
who has been certified by the Office of Apprenticeship Training, Employer and
Labor Services or a State Apprenticeship Agency (where appropriate) to be
eligible for probationary employment as an apprentice.  The allowable ratio of
apprentices to journeymen on the job site in any craft classification shall not
be greater than the ratio permitted to the Contractor as to the entire work
force under the registered program.  Any worker listed on a payroll at an
apprentice wage rate, who is not registered or otherwise employed as stated
above, shall be paid not less than the applicable wage rate on the wage
determination for the classification of work actually performed.  In addition,
any apprentice performing work on the job site in excess of the ratio permitted
under the registered program shall be paid not less than the applicable wage
rate on the wage determination for the work actually performed.  Where a
Contractor is performing construction on a project in a locality other than that
in which its program is registered, the ratios and wage rates (expressed in
percentages of the journeyman’s hourly rate) specified in the Contractor’s or
subcontractor’s registered program shall be observed.  Every apprentice must be
paid at not less than the rate specified in the registered program for the
apprentice’s level of progress, expressed as a percentage of the journeymen
hourly rate specified in the applicable wage determination.  Apprentices shall
be paid fringe benefits in accordance with the provisions of the apprenticeship
program.  If the apprenticeship program does not specify fringe benefits,
apprentices must be paid the full amount of fringe benefits listed on the wage
determination for the applicable classification.  If the Administrator
determines that a different practice prevails for the applicable apprentice
classification, fringes shall be paid in accordance with that determination.  In
the event the Office of Apprenticeship Training, Employer and Labor Services, or
a State Apprenticeship Agency recognized by the Office, withdraws approval of an
apprenticeship program, the Contractor will no longer be permitted to utilize
apprentices at less than the applicable predetermined rate for the work
performed until an acceptable program is approved.
 
(ii)       Trainees.  Except as provided in 29 CFR 5.16, trainees will not be
permitted to work at less than the predetermined rate for the work performed
unless they are employed pursuant to and individually registered in a program
which has received prior approval, evidenced by formal certification by the U.S.
Department of Labor, Employment and Training Administration.  The ratio of
trainees to journeymen on the job site shall not be greater than permitted under
the plan approved by the Employment and Training Administration.  Every trainee
must be paid at not less than the rate specified in the approved program for the
trainee’s level of progress, expressed as a percentage of the journeyman hourly
rate specified in the applicable wage determination.  Trainees shall be paid
fringe benefits in accordance with the provisions of the trainee program.  If
the trainee program does not mention fringe benefits, trainees shall be paid the
full amount of fringe benefits listed on the wage determination unless the
Administrator of the Wage and Hour Division determines that there is an
apprenticeship program associated with the corresponding journeyman wage rate on
the wage determination which provides for less than full fringe benefits for
apprentices.  Any employee listed on the payroll at a trainee rate who is not
registered and participating in a training plan approved by the Employment and
Training Administration shall be paid not less than the applicable wage
 
 
DE-EE0002532                                                                                                                                                                                                                        
Page 20 of 23

--------------------------------------------------------------------------------

 


rate on the wage determination for the classification of work actually
performed.  In addition, any trainee performing work on the job site in excess
of the ratio permitted under the registered program shall be paid not less than
the applicable wage rate on the wage determination for the work actually
performed.  In the event the Employment and Training Administration withdraws
approval of a training program, the Contractor will no longer be permitted to
utilize trainees at less than the applicable predetermined rate for the work
performed until an acceptable program is approved.
 
(iii)           Equal employment opportunity.  The utilization of apprentices,
trainees and journeymen under this part shall be in conformity with the equal
employment opportunity requirements of Executive Order 11246, as amended and 29
CFR part 30.
 
(5)       Compliance with Copeland Act requirements.  The Contractor shall
comply with the requirements of 29 CFR part 3, which are incorporated by
reference in this Contract.
 
(6)       Contracts and Subcontracts.  The Recipient, Subrecipient, the
Recipient’s and Subrecipient’s contractors and subcontractor shall insert in any
Contracts the clauses contained herein in (a)(1) through (10) and such other
clauses as the Department of Energy may by appropriate instructions require, and
also a clause requiring the subcontractors to include these clauses in any lower
tier subcontracts.  The Recipient shall be responsible for the compliance by any
subcontractor or lower tier subcontractor with all of the paragraphs in this
clause.
 
(7)       Contract termination:  debarment.  A breach of the Contract clauses in
29 CFR 5.5 may be grounds for termination of the Contract, and for debarment as
a contractor and a subcontractor as provided in 29 CFR 5.12.
 
(8)       Compliance with Davis-Bacon and Related Act requirements.  All rulings
and interpretations of the Davis-Bacon and Related Acts contained in 29 CFR
parts 1, 3, and 5 are herein incorporated by reference in this Contract.
 
(9)       Disputes concerning labor standards.  Disputes arising out of the
labor standards provisions of this Contract shall not be subject to the general
disputes clause of this Contract.  Such disputes shall be resolved in accordance
with the procedures of the Department of Labor set forth in 29 CFR parts 5, 6,
and 7.  Disputes within the meaning of this clause include disputes between the
Recipient, Subrecipient, the Contractor (or any of its subcontractors) and the
contracting agency, the U.S. Department of Labor, or the employees or their
representatives.
 
(10)     Certification of eligibility.
 
(i)       By entering into this Contract, the Contractor certifies that neither
it (nor he or she) nor any person or firm who has an interest in the
Contractor’s firm is a person or firm ineligible to be awarded Government
contracts by virtue of section 3(a) of the Davis-Bacon Act or 29 CFR 5.12(a)(1).
 
(ii)      No part of this Contract shall be subcontracted to any person or firm
ineligible for award of a Government contract by virtue of section 3(a) of the
Davis-Bacon Act or 29 CFR 5.12(a)(1).
 
(iii)     The penalty for making false statements is prescribed in the U.S.
Criminal Code, 18 U.S.C. 1001.
 
(b)           Contract Work Hours and Safety Standards Act.  As used in this
paragraph, the terms laborers and mechanics include watchmen and guards.
 
(1)       Overtime requirements.  No Contractor or subcontractor contracting for
any part of the Contract work which may require or involve the employment of
laborers or mechanics shall require or
 
 
 
DE-EE0002532                                                                                                                                                                                                                        
Page 21 of 23

--------------------------------------------------------------------------------

 


permit any such laborer or mechanic in any workweek in which he or she is
employed on such work to work in excess of forty hours in such workweek unless
such laborer or mechanic receives compensation at a rate not less than one and
one-half times the basic rate of pay for all hours worked in excess of forty
hours in such workweek.
 
(2)       Violation; liability for unpaid wages; liquidated damages.  In the
event of any violation of the clause set forth in paragraph (b)(1) of this
section the Contractor and any subcontractor responsible therefor shall be
liable for the unpaid wages.  In addition, such Contractor and subcontractor
shall be liable to the United States (in the case of work done under contract
for the District of Columbia or a territory, to such District or to such
territory), for liquidated damages.  Such liquidated damages shall be computed
with respect to each individual laborer or mechanic, including watchmen and
guards, employed in violation of the clause set forth in paragraph (b)(1) of
this section, in the sum of $10 for each calendar day on which such individual
was required or permitted to work in excess of the standard workweek of forty
hours without payment of the overtime wages required by the clause set forth in
paragraph (b)(1) of this section.
 
(3)       Withholding for unpaid wages and liquidated damages.  The Department
of Energy or the Recipient or Subrecipient shall upon its own action or upon
written request of an authorized representative of the Department of Labor
withhold or cause to be withheld, from any moneys payable on account of work
performed by the Contractor or subcontractor under any such contract or any
other Federal contract with the same prime Contractor, or any other
federally-assisted contract subject to the Contract Work Hours and Safety
Standards Act, which is held by the same prime contractor, such sums as may be
determined to be necessary to satisfy any liabilities of such Contractor or
subcontractor for unpaid wages and liquidated damages as provided in the clause
set forth in paragraph (b)(2) of this section.
 
(4)       Contracts and Subcontracts.  The Recipient, Subrecipient, and
Recipient’s and Subrecipient’s contractor or subcontractor shall insert in any
Contracts, the clauses set forth in paragraph (b)(1) through (4) of this section
and also a clause requiring the subcontractors to include these clauses in any
lower tier subcontracts.  The Recipient shall be responsible for compliance by
any subcontractor or lower tier subcontractor with the clauses set forth in
paragraphs (b)(1) through (4) of this section.
 
(5)       The Contractor or subcontractor shall maintain payrolls and basic
payroll records during  the course of the work and shall preserve them for a
period of three years from the completion of the Contract for all laborers and
mechanics, including guards and watchmen, working on the Contract.  Such records
shall contain the name and address of each such employee, social-security
number, correct classifications, hourly rates of wages paid, daily and weekly
number of hours worked, deductions made, and actual wages paid.  The records to
be maintained under this paragraph shall be made available by the Contractor or
subcontractor for inspection, copying, or transcription by authorized
representatives of the Department of Energy and the Department of Labor, and the
Contractor or subcontractor will permit such representatives to interview
employees during working hours on the job.
 
RECIPIENT FUNCTIONS
 
(1)       This delegation of Department of Energy (DOE) functions to the
Recipient applies only to DBA effort performed by Subrecipients and Contractors
under this award.  Those functions are not delegated to the Recipient for any
DBA effort performed by employees of the Recipient under this award.  On behalf
of the Department of Energy (DOE), Recipient shall perform the following
functions:
 
(a)                 Obtain, maintain, and monitor all DBA certified payroll
records submitted by the Subrecipients and Contractors at any tier under this
Award;
 

 
 
DE-EE0002532                                                                                                                                                                                                                        
Page 22 of 23

--------------------------------------------------------------------------------

 


 
(b)                 Review all DBA certified payroll records for compliance with
DBA requirements, including applicable DOL wage determinations;
 
(c)                 Notify DOE of any non-compliance with DBA requirements by
Subrecipients or Contractors at any tier, including any non-compliances
identified as the result of reviews performed pursuant to paragraph (b) above;
 
(d)                 Address any Subrecipient and any Contractor DBA
non-compliance issues; if DBA non-compliance issues cannot be resolved in a
timely manner, forward complaints, summary of investigations and all relevant
information to DOE;
 
(e)                 Provide DOE with detailed information regarding the
resolution of any DBA non-compliance issues;
 
(f)      Perform services in support of DOE investigations of complaints filed
regarding noncompliance by Subrecipients and Contractors with DBA requirements;
 
(g)                 Perform audit services as necessary to ensure compliance by
Subrecipients and Contractors with DBA requirements and as requested by the
Contracting Officer; and
 
(h)                 Provide copies of all records upon request by DOE or DOL in
a timely manner.
 
(2)       All records maintained on behalf of the DOE in accordance with
paragraph (1) above are federal government (DOE) owned records.  DOE or an
authorized representative shall be granted access to the records at all times.
 
(3)       In the event of, and in response to any Freedom of Information Act, 5
U.S.C. 552, requests submitted to DOE, Recipient shall provide such records to
DOE within 5 business days of receipt of a request from DOE.
 


 
 
DE-EE0002532                                                                                                                                                                                                                        
Page 23 of 23

--------------------------------------------------------------------------------

 

ATTACHMENT 1
GDLB-1003
Intellectual Property Provisions (GDLB-1003)
Grant – Special Data Statute
Research, Development, or Demonstration
Large Businesses, State and Local Governments, and Foreign Entities




01.       10 CFR 600.325        Rights in Data - Programs Covered Under Special
   Appendix A               Data Statutes (OCT 2003)


02.                                           Patent Rights – Waiver (JUL 1996),
as modified by
10 C.F.R. 784, DOE Patent Waiver Regulations


03.       FAR 52.227-23         Rights to Proposal Data (Technical) (JUN 1987)
04.
NOTE:  In reading these provisions, any reference to “contractor” shall mean
“recipient,” and any reference to “contract” or “subcontract” shall mean “award”
or “subaward.”
 


 


 

DE-EE0002532
 
 
 

--------------------------------------------------------------------------------

 

01.           10 CFR 600.325 Appendix A, Rights in Data – Programs Covered Under
Special Data Statutes (OCT 2003)
 
(a)
Definitions

 
Computer Data Bases, as used in this clause, means a collection of data in a
form capable of, and for the purpose of, being stored in, processed, and
operated on by a computer.  The term does not include computer software.
Computer software, as used in this clause, means (i) computer programs which are
data comprising a series of instructions, rules, routines, or statements,
regardless of the media in which recorded, that allow or cause a computer to
perform a specific operation or series of operations and (ii) data comprising
source code listings, design details, algorithms, processes, flow charts,
formulae and related material that would enable the computer program to be
produced, created or compiled.  The term does not include computer data bases.
Data, as used in this clause, means recorded information, regardless of form or
the media on which it may be recorded.  The term includes technical data and
computer software.  The term does not include information incidental to
administration, such as financial, administrative, cost or pricing or management
information.
Form, fit, and function data, as used in this clause, means data relating to
items, components, or processes that are sufficient to enable physical and
functional interchangeability as well as data identifying source, size,
configuration, mating and attachment characteristics, functional
characteristics, and performance requirements except that for computer software
it means data identifying source, functional characteristics, and performance
requirements but specifically excludes the source code, algorithm, process,
formulae, and flow charts of the software.
Limited rights data, as used in this clause, means data (other than computer
software) developed at private expense that embody trade secrets or are
commercial or financial and confidential or privileged.
Restricted computer software, as used in this clause, means computer software
developed at private expense and that is a trade secret; is commercial or
financial and confidential or privileged; or is published copyrighted computer
software; including modifications of such computer software.
Protected data, as used in this clause, means technical data or commercial or
financial data first produced in the performance of the award which, if it had
been obtained from and first produced by a non-federal party, would be a trade
secret or commercial or financial information that is privileged or confidential
under the meaning of 5 U.S.C. 552(b)(4) and which data is marked as being
protected data by a party to the award.
Protected rights, as used in this clause, mean the rights in protected data set
forth in the Protected Rights Notice of paragraph (g) of this clause.
Technical data, as used in this clause, means that data which are of a
scientific or technical nature.  Technical data does not include computer
software, but does include manuals and instructional materials and technical
data formatted as a computer data base.
Unlimited rights, as used in this clause, means the right of the Government to
use, disclose, reproduce, prepare derivative works, distribute copies to the
public, and perform publicly and display publicly, in any manner and for any
purpose whatsoever, and to have or permit others to do so.
 
(b)
Allocation of Rights

 
(1)       Except as provided in paragraph (c) of this clause regarding
copyright, the Government shall have unlimited rights in--
(i)       Data specifically identified in this agreement as data to be delivered
without restriction;
(ii)      Form, fit, and function data delivered under this agreement;
(iii)     Data delivered under this agreement (except for restricted computer
software) that constitute manuals or instructional and training material for
installation, operation, or routine maintenance and repair of items, components,
or processes delivered or furnished for use under this agreement; and (iv) All
other data delivered under this agreement unless provided otherwise for
protected data in accordance with paragraph (g) of this clause or for limited
rights data or restricted computer software in accordance with paragraph (h) of
this clause.
(2)       The Recipient shall have the right to--
(i)       Protect rights in protected data delivered under this agreement in the
manner and to the extent provided in paragraph (g) of this clause;
(ii)      Withhold from delivery those data which are limited rights data or
restricted computer software to the extent provided in paragraph (h) of this
clause;
(iii)     Substantiate use of, add, or correct protected rights or copyrights
notices and to take other appropriate action, in accordance with paragraph (e)
of this clause; and
(iv)     Establish claim to copyright subsisting in data first produced in the
performance of this agreement to the extent provided in subparagraph (c)(1) of
this clause.
 


 
DE-EE0002532                                                                                                                                                                                                                                              
1

--------------------------------------------------------------------------------

 

 
(c)
Copyright

 
(1)       Data first produced in the performance of this agreement.  Except as
otherwise specifically provided in this agreement, the Recipient may establish,
without the prior approval of the Contracting Officer, claim to copyright
subsisting in any data first produced in the performance of this agreement.  If
claim to copyright is made, the Recipient shall affix the applicable copyright
notice of 17 U.S.C. 401 or 402 and acknowledgment of Government sponsorship
(including agreement number) to the data when such data are delivered to the
Government, as well as when the data are published or deposited for registration
as a published work in the U.S. Copyright Office.  For such copyrighted data,
including computer software, the Recipient grants to the Government, and others
acting on its behalf, a paid-up nonexclusive, irrevocable, worldwide license to
reproduce, prepare derivative works, distribute copies to the public, and
perform publicly and display publicly, by or on behalf of the Government, for
all such data.
(2)       Data not first produced in the performance of this agreement.  The
Recipient shall not, without prior written permission of the Contracting
Officer, incorporate in data delivered under this agreement any data that are
not first produced in the performance of this agreement and that contain the
copyright notice of 17 U.S.C. 401 or 402, unless the Recipient identifies such
data and grants to the Government, or acquires on its behalf, a license of the
same scope as set forth in subparagraph (c)(1) of this clause; provided,
however, that if such data are computer software, the Government shall acquire a
copyright license as set forth in subparagraph (h)(3) of this clause if included
in this agreement or as otherwise may be provided in a collateral agreement
incorporated or made a part of this agreement.
(3)       Removal of copyright notices.  The Government agrees not to remove any
copyright notices placed on data pursuant to this paragraph (c), and to include
such notices on all reproductions of the data.
 
(d)
Release, Publication and Use of Data

 
(1)       The Recipient shall have the right to use, release to others,
reproduce, distribute, or publish any data first produced or specifically used
by the Recipient in the performance of this contract, except to the extent such
data may be subject to the Federal export control or national security laws or
regulations, or unless otherwise provided in this paragraph of this clause or
expressly set forth in this contract.
(2)       The Recipient agrees that to the extent it receives or is given access
to data necessary for the performance of this agreement which contain
restrictive markings, the Recipient shall treat the data in accordance with such
markings unless otherwise specifically authorized in writing by the Contracting
Officer.
 
(e)
Unauthorized Marking of Data

 
(1)       Notwithstanding any other provisions of this agreement concerning
inspection or acceptance, if any data delivered under this agreement are marked
with the notices specified in subparagraph (g)(2) or (g)(3) of this clause and
use of such is not authorized by this clause, or if such data bears any other
restrictive or limiting markings not authorized by this agreement, the
Contracting Officer may at any time either return the data to the Recipient or
cancel or ignore the markings.  However, the following procedures shall apply
prior to canceling or ignoring the markings.
(i)        The Contracting Officer shall make written inquiry to the Recipient
affording the Recipient 30 days from receipt of the inquiry to provide written
justification to substantiate the propriety of the markings;
(ii)       If the Recipient fails to respond or fails to provide written
justification to substantiate the propriety of the markings within the 30-day
period (or a longer time not exceeding 90 days approved in writing by the
Contracting Officer for good cause shown), the Government shall have the right
to cancel or ignore the markings at any time after said period and the data will
no longer be made subject to any disclosure prohibitions.
(iii)     If the Recipient provides written justification to substantiate the
propriety of the markings within the period set in subdivision (e)(1)(i) of this
clause, the Contracting Officer shall consider such written justification and
determine whether or not the markings are to be cancelled or ignored.  If the
Contracting Officer determines that the markings are authorized, the Recipient
shall be so notified in writing.  If the Contracting Officer determines, with
concurrence of the head of the contracting activity, that the markings are not
authorized, the Contracting Officer shall furnish the Recipient a written
determination, which determination shall become the final agency decision
regarding the appropriateness of the markings unless the Recipient files suit in
a court of competent jurisdiction within 90 days of receipt of the Contracting
Officer’s decision.  The Government shall continue to abide by the markings
under this subdivision (e)(1)(iii) until final resolution of the matter either
by the Contracting Officer’s determination become final (in which instance the
Government shall thereafter have the right to cancel or ignore the markings at
any time and the data will no longer be made subject to any disclosure
prohibitions), or by final disposition of the matter by court decision if suit
is filed.

 
DE-EE0002532                                                                                                                        
                                                                                                                
     2

--------------------------------------------------------------------------------

 
 
(2)       The time limits in the procedures set forth in subparagraph (e)(1) of
this clause may be modified in accordance with agency regulations implementing
the Freedom of information Act (5 U.S.C. 552) if necessary to respond to a
request thereunder.
 
(f)
Omitted or Incorrect Markings

 
(1)       Data delivered to the Government without either the limited rights or
restricted rights notice as authorized by paragraph (g) of this clause, or the
copyright notice required by paragraph (c) of this clause, shall be deemed to
have been furnished with unlimited rights, and the Government assumes no
liability for the disclosure, use, or reproduction of such data.  However, to
the extent the data has not been disclosed without restriction outside the
Government, the Recipient may request, within 6 months (or a longer time
approved by the Contracting Officer for good cause shown) after delivery of such
data, permission to have notices placed on qualifying data at the Recipient’s
expense, and the Contracting Officer may agree to do so if the Recipient--
(i)        Identifies the data to which the omitted notice is to be applied;
(ii)       Demonstrates that the omission of the notice was inadvertent;
(iii)      Establishes that the use of the proposed notice is authorized; and
(iv)       Acknowledges that the Government has no liability with respect to the
disclosure, use, or reproduction of any such data made prior to the addition of
the notice or resulting from the omission of the notice.
(2)       The Contracting Officer may also:
(i)        Permit correction at the Recipient’s expense of incorrect notices if
the Recipient identifies the data on which correction of the notice is to be
made, and demonstrates that the correct notice is authorized; or
(ii)       Correct any incorrect notices.
 
(g)
Rights to Protected Data

 
(1)       The Recipient may, with the concurrence of DOE, claim and mark as
protected data, any data first produced in the performance of this award that
would have been treated as a trade secret if developed at private expense.  Any
such claimed “protected data” will be clearly marked with the following
Protected Rights Notice, and will be treated in accordance with such notice,
subject to the provisions of paragraphs (e) and (f) of this clause.
 
PROTECTED RIGHTS NOTICE
 
These protected data were produced under agreement no. DE-EE0002532 with the
U.S. Department of Energy and may not be published, disseminated, or disclosed
to others outside the Government until five (5) years from date that the data is
generated, unless express written authorization is obtained from the
recipient.  Upon expiration of the period of protection set forth in this
Notice, the Government shall have unlimited rights in this data.  This Notice
shall be marked on any reproduction of this data, in whole or in part.
 
(End of notice).
 
(2)       Any such marked Protected Data may be disclosed under obligations of
confidentiality for the following purposes:
(a)       For evaluation purposes under the restriction that the “Protected
Data” be retained in confidence and not be further disclosed; or
(b)       To subcontractors or other team members performing work under the
Vehicle Technology’s Program
(3)       The obligations of confidentiality and restrictions on publication and
dissemination shall end for any Protected Data.
(a)       At the end of the protected period;
(b)       If the data becomes publicly known or available from other sources
without a breach of the obligation of confidentiality with respect to the
Protected Data;
(c)       if the same data is independently developed by someone who did not
have access to the Protected Data and such data is made available without
obligations of confidentiality; or
(d)       If the Recipient disseminates or authorizes another to disseminate
such data without obligations of confidentiality.
(4)       However, the Recipient agrees that the following types of data are not
considered to be protected and shall be provided to the Government when required
by this award without any claim that the data are Protected Data.  The parties
agree that notwithstanding the following lists of types of data, nothing
precludes the Government from seeking delivery of


 
DE-EE0002532                                                                                                                                                                                                                                              
3

--------------------------------------------------------------------------------

 
 
additional data in accordance with this award, or from making publicly available
additional nonprotected data, nor does the following list constitute any
admission by the Government that technical data not on the list is Protected
Data.
 
List of nonprotected data:  “Information as defined in the Reporting
Requirements Checklist, specifically, within the Final Progress Report.”
 
(5)       The Government’s sole obligation with respect to any protected data
shall be as set forth in this paragraph (g).
 
(h)
Protection of Limited Rights Data

 
When data other than that listed in subparagraphs (b)(1)(i), (ii), and (iii) of
this clause are specified to be delivered under this agreement and such data
qualify as either limited rights data or restricted computer software, the
Recipient, if the Recipient desires to continue protection of such data, shall
withhold such data and not furnish them to the Government under this
agreement.  As a condition to this withholding the Recipient shall identify the
data being withheld and furnish form, fit, and function data in lieu thereof.
 
(i)
Subaward/Contract

 
The Recipient has the responsibility to obtain from its
subrecipients/contractors all data and rights therein necessary to fulfill the
Recipient’s obligations to the Government under this agreement.  If a
subrecipient/contractor refuses to accept terms affording the Government such
rights, the Recipient shall promptly bring such refusal to the attention of the
Contracting Officer and not proceed with subaward/contract award without further
authorization.
 
(j)
Additional Data Requirements

 
 
(i)
In addition to the data specified elsewhere in this agreement to be delivered,
the Contracting Officer may, at anytime during agreement performance or within a
period of 3 years after acceptance of all items to be delivered under this
agreement, order any data first produced or specifically used in the performance
of this agreement.  This clause is applicable to all data ordered under this
subparagraph.  Nothing contained in this subparagraph shall require the
Recipient to deliver any data the withholding of which is authorized by this
clause or data which are specifically identified in this agreement as not
subject to this clause.  When data are to be delivered under this subparagraph,
the Recipient will be compensated for converting the data into the prescribed
form, for reproduction, and for delivery.

 
The following data will not be subject to being ordered under the Rights in Data
– Programs Covered under Special Data Statutes (OCT 2003), paragraph (j)
Additional Data Requirements:
 
-   Detailed data related to proprietary or competition sensitive manufacturing
line designs, manufacturing equipment design or fabrication techniques,
manufacturing processes, and end item design or fabrication techniques.
 
 
(ii)
DOE shall be permitted to call for the delivery of the data listed in (i) above
only in the following circumstances:

 
(1)           To defend litigation brought against the government, including
patent infringement, environmental and tort claims;
 
(2)           To pursue litigation brought by the government against Grantee or
one of Grantee’s team members or subcontractors growing out of work performed
under this Grant;
 
(3)           In the event the Government requires the information for
investigations of fraud, mischarging, or similar charges against Recipient or
one of its team members or subcontractors;
 
(4)           In the event of a catastrophic occurrence at the facility such as
an explosion, accident or hazardous material release, where the Government
requires the information to conduct an analysis of the occurrence; or


 
DE-EE0002532                                                                                                                                                                                                                                              
4

--------------------------------------------------------------------------------

 
 
(iii)
DOE shall have the right to inspect the data listed in (i) above at any time.

 
(k)
The Recipient agrees, except as may be otherwise specified in this agreement for
specific data items listed as not subject to this paragraph, that the
Contracting Officer or an authorized representative may, up to three years after
acceptance of all items to be delivered under this contract, inspect at the
Recipient’s facility any data withheld pursuant to paragraph (h) of this clause,
for purposes of verifying the Recipient’s assertion pertaining to the limited
rights or restricted rights status of the data or for evaluating work
performance.  Where the Recipient whose data are to be inspected demonstrates to
the Contracting Officer that there would be a possible conflict of interest if
the inspection were made by a particular representative, the Contracting Officer
shall designate an alternate inspector.

 
(End of clause)
 
02.           Patent Rights - Waiver (JUL 1996), as modified by 10 C.F.R. 784,
DOE Patent Waiver Regulations
 
(a)       Definitions.
As used in this clause:
 
Background patent means a domestic patent covering an invention or discovery
which is not a Subject Invention and which is owned or controlled by the
Contractor at any time through the completion of this contract:
 
 
(i)
Which the Contractor, but not the Government, has the right to license to others
without obligation to pay royalties thereon, and

 
 
(ii)
Infringement of which cannot reasonably be avoided upon the practice of any
specific process, method, machine, manufacture or composition of matter
(including relatively minor modifications thereof) which is a subject of the
research, development, or demonstration work performed under this contract.

 
Contract means any contract, grant, agreement, understanding, or other
arrangement, which includes research, development, or demonstration work, and
includes any assignment or substitution of parties.
 
DOE patent waiver regulations means the Department of Energy patent waiver
regulations at 10 CFR Part 784.
 
Invention as used in this clause, means any invention or discovery which is or
may be patentable or otherwise protectable under Title 35 of the United States
Code or any novel variety of plant that is or may be protectable under the Plant
Variety Protection Act (7 U.S.C. 2321 et seq.).
 
Made when used in relation to any invention means the conception or first actual
reduction to practice of such invention.
 
Nonprofit organization means a university or other institution of higher
education or an organization of the type described in section 501(c)(3) of the
Internal Revenue Code of 1954 (26 U.S.C. 501(c)) and exempt from taxation under
section 501(a) of the Internal Revenue Code (26 U.S.C. 501(a)) or any nonprofit
scientific or educational organization qualified under a state nonprofit
organization statute.
 
Patent Counsel means the Department of Energy Patent Counsel assisting the
procuring activity.
 
Practical application means to manufacture, in the case of a composition or
product; to practice, in the case of a process or method; or to operate, in the
case of a machine or system; and, in each case, under such conditions as to
establish that the invention is being utilized and that its benefits are, to the
extent permitted by law or Government regulations, available to the public on
reasonable terms.
 
Secretary means the Secretary of Energy.
 
Small business firm means a small business concern as defined at Section 2 of
the Pub. L. 85-536 (15 U.S.C. 632) and implementing regulations of the
Administrator of the Small Business Administration.  For the purpose of this
clause, the size standards for small business concerns involved in Government
procurement and subcontracting at 13 CFR 121.3-8 and 13 CFR 121.3-12,
respectively, will be used.


 
5E-EE0002532                                                                                                                                                                                                                                              
5

--------------------------------------------------------------------------------

 
Subject invention means any invention of the Contractor conceived or first
actually reduced to practice in the course of or under this contract, provided
that in the case of a variety of plant, the date of determination (as defined in
section 41(d) of the Plant Variety Protection Act (7 U.S.C. 2401(d)) must also
occur during the period of contract performance.
 
(b)       Allocation of principal rights.
Whereas DOE has granted a waiver of rights to subject inventions to the
Contractor, the Contractor may elect to retain the entire right, title, and
interest throughout the world to each subject invention subject to the
provisions of this clause and 35 U.S.C. “202 and 203.  With respect to any
subject invention in which the Contractor elects to retain title, the Federal
Government shall have a nonexclusive, nontransferable, irrevocable, paid-up
license to practice or have practiced for or on behalf of the United States the
subject invention throughout the world.
 
(c)       Invention disclosure, election of title, and filing of patent
applications by Contractor.
 
(1)       The Contractor shall disclose each subject invention to the Patent
Counsel within six months after conception or first actual reduction to
practice, whichever occurs first in the course of or under this contract, but in
any event, prior to any sale, public use, or public disclosure of such invention
known to the Contractor.  The disclosure to the Patent Counsel shall be in the
form of a written report and shall identify the inventors and the contract under
which the invention was made.  It shall be sufficiently complete in technical
detail to convey a clear understanding, to the extent known at the time of the
disclosure, of the nature, purpose, operation, and physical, chemical,
biological, or electrical characteristics of the invention.  The disclosure
shall also identify any publication, on sale, or public use of the invention and
whether a manuscript describing the invention has been submitted for publication
and, if so, whether it has been accepted for publication at the time of
disclosure.  In addition, after disclosure to the Patent Counsel, the Contractor
shall promptly notify the Patent Counsel of the acceptance of any manuscript
describing the invention for publication or of any on sale or public use planned
by the Contractor.
 
(2)       The Contractor shall elect in writing whether or not to retain title
to any such invention by notifying the Patent Counsel at the time of disclosure
or within 8 months of disclosure, as to those countries (including the United
States) in which the Contractor will retain title; provided, that in any case
where publication, on sale, or public use has initiated the 1-year statutory
period wherein valid patent protection can still be obtained in the United
States, the period of election of title may be shortened by the Agency to a date
that is no more than 60 days prior to the end of the statutory period.  The
Contractor shall notify the Patent Counsel as to those countries (including the
United States) in which the Contractor will retain title not later than 60 days
prior to the end of the statutory period.
 
(3)       The Contractor shall file its United States patent application on an
elected invention within 1 year after election, but not later than at least 60
days prior to the end of any statutory period wherein valid patent protection
can be obtained in the United States after a publication, on sale, or public
use.  The Contractor shall file patent applications in additional countries
(including the European Patent Office and under the Patent Cooperation Treaty)
within either 10 months of the corresponding initial patent application or 6
months from the date permission is granted by the Commissioner of Patents and
Trademarks to file foreign patent applications where foreign filing has been
prohibited by a Secrecy Order.
 
(4)       Requests for extension of the time for disclosure to the Patent
Counsel, election, and filing may, at the discretion of DOE, be granted, and
will normally be granted unless the Patent Counsel has reason to believe that a
particular extension would prejudice the Government’s interest.
 
(d)       Conditions when the Government may obtain title notwithstanding an
existing waiver.
The Contractor shall convey to DOE, upon written request, title to any subject
invention--
 
(1)       If the Contractor elects not to retain title to a subject invention;
 
(2)       If the Contractor fails to disclose or elect the subject invention
within the times specified in paragraph (c) of this clause (provided that DOE
may only request title within 60 days after learning of the Contractor’s failure
to report or elect within the specified times);
 
(3)       In those countries in which the Contractor fails to file patent
applications within the times specified in paragraph (c) of this clause;
provided, however, that if the Contractor has filed a patent application in a
country after the times
 

 
DE-EE0002532                                                                                                                                                                                                                                              
6

--------------------------------------------------------------------------------

 

specified in paragraph (c) of this clause, but prior to its receipt of the
written request of DOE, the Contractor shall continue to retain title in that
country;
 
(4)       In any country in which the Contractor decides not to continue the
prosecution of any application for, to pay the maintenance fees on, or defend in
reexamination or opposition proceeding on, a patent on a subject invention; or
 
(5)       If the waiver authorizing the use of this clause is terminated as
provided in paragraph (p) of this clause.
 
(e)       Minimum rights to Contractor when the Government retains title.
 
(1)       The Contractor shall retain a nonexclusive, royalty-free license
throughout the world in each subject invention to which the Government obtains
title under paragraph (d) of this clause except if the Contractor fails to
disclose the subject invention within the times specified in paragraph (c) of
this clause.  The Contractor’s license extends to its domestic subsidiaries and
affiliates, if any, within the corporate structure of which the Contractor is a
part and includes the right to grant sublicenses of the same scope to the extent
the Contractor was legally obligated to do so at the time the contract was
awarded.  The license is transferable only with the approval of DOE except when
transferred to the successor of that part of the Contractor’s business to which
the invention pertains.
 
(2)       The Contractor’s domestic license may be revoked or modified by DOE to
the extent necessary to achieve expeditious practical application of the subject
invention pursuant to an application for an exclusive license submitted in
accordance with applicable provisions in 37 CFR part 404 and DOE licensing
regulations.  This license shall not be revoked in that field of use or the
geographical areas in which the Contractor has achieved practical application
and continues to make the benefits of the invention reasonably accessible to the
public.  The license in any foreign country may be revoked or modified at the
discretion of DOE to the extent the Contractor, its licensees, or its domestic
subsidiaries or affiliates have failed to achieve practical application in that
foreign country.
 
(3)       Before revocation or modification of the license, DOE shall furnish
the Contractor a written notice of its intention to revoke or modify the
license, and the Contractor shall be allowed 30 days (or such other time as may
be authorized by DOE for good cause shown by the Contractor) after the notice to
show cause why the license should not be revoked or modified.  The Contractor
has the right to appeal, in accordance with applicable agency licensing
regulations and 37 CFR part 404 concerning the licensing of Government-owned
inventions, any decision concerning the revocation or modification of its
license.
 
(f)       Contractor action to protect the Government’s interest.
 
(1)       The Contractor agrees to execute or to have executed and promptly
deliver to DOE all instruments necessary to:
 
(i)      establish or confirm the rights the Government has throughout the world
in those subject inventions to which the Contractor elects to retain title, and
 
(ii)     convey title to DOE when requested under paragraphs (d) and (n)(2) of
this clause, and to enable the Government to obtain patent protection throughout
the world in that subject invention.
 
(2)       The Contractor agrees to require, by written agreement, its employees,
other than clerical and nontechnical employees, to disclose promptly in writing
to personnel identified as responsible for the administration of patent matters
and in a format suggested by the Contractor each subject invention made under
contract in order that the Contractor can comply with the disclosure provisions
of paragraph (c) of this clause, and to execute all papers necessary to file
patent applications on subject inventions and to establish the Government’s
rights in the subject inventions.  This disclosure format should require, as a
minimum, the information required by paragraph (c)(1) of this clause.  The
Contractor shall instruct such employees through employee agreements or other
suitable educational programs on the importance of reporting inventions in
sufficient time to permit the filing of patent applications prior to U.S. or
foreign statutory bars.
 
(3)       The Contractor shall notify DOE of any decision not to continue the
prosecution of a patent application, pay maintenance fees, or defend in a
reexamination or opposition proceeding on a patent, in any country, not less
than 30 days before the expiration of the response period required by the
relevant patent office.


 
DE-EE0002532                                                                                                                                                                                                                                              
7

--------------------------------------------------------------------------------

 
 
(4)       The Contractor agrees to include, within the specification of any
United States patent application and any patent issuing thereon covering a
subject invention, the following statement:  “This invention was made with
Government support under (identify the contract) awarded by DOE.  The Government
has certain rights in this invention.”
 
(5)       The Contractor shall establish and maintain active and effective
procedures to assure that subject inventions are promptly identified and
disclosed to Contractor personnel responsible for patent matters within 6 months
of conception and/or first actual reduction to practice, whichever occurs first
in the course of or under this contract.  These procedures shall include the
maintenance of laboratory notebooks or equivalent records and other records as
are reasonably necessary to document the conception and/or the first actual
reduction to practice of subject inventions, and records that show that the
procedures for identifying and disclosing the inventions are followed.  Upon
request, the Contractor shall furnish the Patent Counsel a description of such
procedures for evaluation and for determination as to their effectiveness.
 
(6)       The Contractor agrees, when licensing a subject invention, to arrange
to avoid royalty charges on acquisitions involving Government funds, including
funds derived through Military Assistance Program of the Government or otherwise
derived through the Government; to refund any amounts received as royalty
charges on the subject invention in acquisitions for, or on behalf of, the
Government; and to provide for such refund in any instrument transferring rights
in the invention to any party.
 
(7)       The Contractor shall furnish the Patent Counsel the following:
 
(i.)         Interim reports every 12 months (or such longer period as may be
specified by the Patent Counsel) from the date of the contract, listing subject
inventions during that period and stating that all subject inventions have been
disclosed or that there are no such inventions.
 
(ii.)         A final report, within 3 months after completion of the contracted
work, listing all subject inventions or stating that there were no such
inventions, and listing all subcontracts at any tier containing a patent rights
clause or certifying that there were no such subcontracts.
 
(8)       The Contractor shall promptly notify the Patent Counsel in writing
upon the award of any subcontract at any tier containing a patent rights clause
by identifying the subcontractor, the applicable patent rights clause, the work
to be performed under the subcontract, and the dates of award and estimated
completion.  Upon request of the Patent Counsel, the Contractor shall furnish a
copy of such subcontract, and no more frequently than annually, a listing of the
subcontracts that have been awarded.
 
(9)       The Contractor shall provide, upon request, the filing date, serial
number and title, a copy of the patent application (including an
English-language version if filed in a language other than English), and patent
number and issue date for any subject invention for which the Contractor has
retained title.
 
(10)               Upon request, the Contractor shall furnish the Government an
irrevocable power to inspect and make copies of the patent application file.
 
(g)       Subcontracts.
 
(1)       Unless otherwise directed by the Contracting Officer, the Contractor
shall include the clause at 48 CFR 952.227-11, suitably modified to identify the
parties, in all subcontracts, regardless of tier, for experimental,
developmental, or research work to be performed by a small business firm or
nonprofit organization, except where the work of the subcontract is subject to
an Exceptional Circumstances Determination by DOE.  In all other subcontracts,
regardless of tier, for experimental, developmental, demonstration, or research
work, the Contractor shall include the patent rights clause at 48 CFR 952.227-13
(suitably modified to identify the parties).
 
(2)       The Contractor shall not, as part of the consideration for awarding
the subcontract, obtain rights in the subcontractor’s subject inventions.
 
(3)       In the case of subcontractors at any tier, the Department, the
subcontractor, and Contractor agree that the mutual obligations of the parties
created by this clause constitute a contract between the subcontractor and the
Department with respect to those matters covered by this clause.


 
DE-EE0002532                                                                                                                                                                                                                                              
8

--------------------------------------------------------------------------------

 
(4)       The Contractor shall promptly notify the Contracting Officer in
writing upon the award of any subcontract at any tier containing a patent rights
clause by identifying the subcontractor, the applicable patent rights clause,
the work to be performed under the subcontract, and the dates of award and
estimated completion.  Upon request of the Contracting Officer, the Contracting
Officer shall furnish a copy of such subcontract, and, no more frequently than
annually, a listing of the subcontracts that have been awarded.
 
(h)       Reporting on utilization of subject inventions.
 
The Contractor agrees to submit on request periodic reports no more frequently
than annually on the utilization of a subject invention or on efforts at
obtaining such utilization that are being made by the Contractor and any of its
licensees or assignees.  Such reports shall include information regarding the
status of development, date of first commercial sale or use, gross royalties
received by the Contractor, and such other data and information as DOE may
reasonably specify.  The Contractor also agrees to provide additional reports as
may be requested by DOE in connection with any march-in proceedings undertaken
by DOE in accordance with paragraph (j) of this clause.  To the extent data or
information supplied under this paragraph is considered by the Contractor, its
licensee or assignee to be privileged and confidential and is so marked, DOE
agrees that, to the extent permitted by law, it shall not disclose such
information to persons outside the Government.
 
(i)       Preference for United States industry.
 
Notwithstanding any other provision of this clause, the Contractor agrees that
neither it nor any assignee will grant to any person the exclusive right to use
or sell any subject invention in the United States unless such person agrees
that any products embodying the subject invention will be manufactured
substantially in the United States.  However, in individual cases, the
requirement for such an agreement may be waived by DOE upon a showing by the
Contractor or its assignee that reasonable but unsuccessful efforts have been
made to grant licenses on similar terms to potential licensees that would be
likely to manufacture substantially in the United States or that under the
circumstances domestic manufacture is not commercially feasible.
 
(j)       March-in rights.
 
The Contractor agrees that with respect to any subject invention in which it has
acquired title, DOE has the right in accordance with the procedures in 48 CFR
27.304-1(g) to require the Contractor, an assignee, or exclusive licensee of a
subject invention to grant a nonexclusive, partially exclusive, or exclusive
license in any field of use to a responsible applicant or applicants, upon terms
that are reasonable under the circumstances, and if the Contractor, assignee, or
exclusive licensee refuses such a request, DOE has the right to grant such a
license itself if DOE determines that--
 
(1)       Such action is necessary because the Contractor or assignee has not
taken, or is not expected to take within a reasonable time, effective steps to
achieve practical application of the subject invention in such field of use;
 
(2)       Such action is necessary to alleviate health or safety needs which are
not reasonably satisfied by the Contractor, assignee, or their licensees;
 
(3)       Such action is necessary to meet requirements for public use specified
by Federal regulations and such requirements are not reasonably satisfied by the
Contractor, assignee, or licensees; or
 
(4)       Such action is necessary because the agreement required by paragraph
(i) of this clause has not been obtained or waived or because a licensee of the
exclusive right to use or sell any subject invention in the United States is in
breach of such agreement.
 
(k)       Background Patents [reserved]
 
(l)       Communications.
All reports and notifications required by this clause shall be submitted to the
Patent Counsel unless otherwise instructed.
 

 
DE-EE0002532                                                                                                                                                                                                                                              
9

--------------------------------------------------------------------------------

 

(m)     Other inventions.
Nothing contained in this clause shall be deemed to grant to the Government any
rights with respect to any invention other than a subject invention, except with
respect to Background Patents, above.
 
(n)       Examination of records relating to inventions.
 
(1)       The Contracting Officer or any authorized representative shall, until
3 years after final payment under this contract, have the right to examine any
books (including laboratory notebooks), records, and documents of the Contractor
relating to the conception or first actual reduction to practice of inventions
in the same field of technology as the work under this contract to determine
whether--
 
(i)      Any such inventions are subject inventions;
 
(ii)     The Contractor has established and maintains the procedures required by
paragraphs (f)(2) and (f)(5) of this clause; and
 
(iii)   The Contractor and its inventor have complied with the procedures.
 
(2)       If the Contracting Officer determines that an inventor has not
disclosed a subject invention to the Contractor in accordance with the
procedures required by paragraph (f)(5) of this clause, the Contracting Officer
may, within 60 days after the determination, request title in accordance with
paragraphs (d)(2) and (d)(3) of this clause.  However, if the Contractor
establishes that the failure to disclose did not result from the Contractor’s
fault or negligence, the Contracting Officer shall not request title.
 
(3)       If the Contracting Officer learns of an unreported Contractor
invention which the Contracting Officer believes may be a subject invention, the
Contractor may be required to disclose the invention to DOE for a determination
of ownership rights.
 
(4)       Any examination of records under this paragraph shall be conducted in
such a manner as to protect the confidentiality of the information involved.
 
(o)       Withholding of payment.
NOTE:  This paragraph does not apply to subcontracts or grants.
 
(1)       Any time before final payment under this contract, the Contracting
Officer may, in the Government’s interest, withhold payment until a reserve not
exceeding $50,000 or 5 percent of the amount of the contract, whichever is less,
shall have been set aside if, in the Contracting Officer’s opinion, the
Contractor fails to--
(i)      Establish, maintain, and follow effective procedures for identifying
and disclosing subject inventions pursuant to paragraph (f)(5) of this clause;
(ii)     Disclose any subject invention pursuant to paragraph (c)(1) of this
clause;
(iii)    Deliver acceptable interim reports pursuant to paragraph (f)(7)(l) of
this clause;
(iv)     Provide the information regarding subcontracts pursuant to paragraph
(f)(6) of this clause; or
(v)      Convey to the Government, using a DOE-approved form, the title and/or
rights of the Government in each subject invention as required by this clause.
 
(2)       Such reserve or balance shall be withheld until the Contracting
Officer has determined that the Contractor has rectified whatever deficiencies
exist and has delivered all reports, disclosures, and other information required
by this clause.
 
(3)       Final payment under this contract shall not be made before the
Contractor delivers to the Patent Counsel all disclosures of subject inventions
required by paragraph (c)(1) of this clause, an acceptable final report pursuant
to paragraph (f)(7)(ii) of this clause, and all past due confirmatory
instruments, and the Patent Counsel has issued a patent clearance certification
to the Contracting Officer.
 
(4)       The Contracting Officer may decrease or increase the sums withheld up
to the maximum authorized above. If the maximum amount authorized above is
already being withheld under other provisions of the contract, no additional
amount


 
DE-EE0002532                                                                                                                                                                                                                                             10

--------------------------------------------------------------------------------

 
shall be withheld under this paragraph.  The withholding of any amount or the
subsequent payment thereof shall not be construed as a waiver of any Government
right.
 
(p)       Waiver Terminations.
 
Any waiver granted to the Contractor authorizing the use of this clause
(including any retention of rights pursuant thereto by the Contractor under
paragraph (b) of this clause) may be terminated at the discretion of the
Secretary or his designee in whole or in part, if the request for waiver by the
Contractor is found to contain false material statements or nondisclosure of
material facts, and such were specifically relied upon by DOE in reaching the
waiver determination.  Prior to any such termination, the Contractor will be
given written notice stating the extent of such proposed termination and the
reasons therefore, and a period of 30 days, or such longer period as the
Secretary or his designee shall determine for good cause shown in writing, to
show cause why the waiver of rights should not be so terminated.  Any waiver
termination shall be subject to the Contractor’s minimum license as provided in
paragraph (e) of this clause.
 
(q)       Atomic Energy.
No claim for pecuniary award or compensation under the provisions of the Atomic
Energy Act of 1954, as amended, shall be asserted by the Contractor or its
employees with respect to any invention or discovery made or conceived in the
course of or under this contract.
 
(r)       Publication.
 
It is recognized that during the course of work under this contract, the
contractor or its employees may from time to time desire to release or publish
information regarding scientific or technical developments conceived or first
actually reduced to practice in the course of or under this contract.  In order
that public disclosure of such information will not adversely affect the patent
interests of DOE or the contractor, approval for release of publication shall be
secured from Patent Counsel prior to any such release or publication.  In
appropriate circumstances, and after consultation with the contractor, Patent
Counsel may waive the right of prepublication review.
 
(s)       Forfeiture of rights in unreported subject inventions.
 
(1)       The contractor shall forfeit and assign to the Government, at the
request of the Secretary of Energy or designee, all rights in any subject
invention which the contractor fails to report to Patent Counsel within six
months after the time the contractor:
(i)      Files or causes to be filed a United States or foreign patent
application thereon; or
(ii)     Submits the final report required by paragraph (f)(7)(ii) of this
clause, whichever is later.
 
(2)       However, the Contractor shall not forfeit rights in a subject
invention if, within the time specified in paragraph (n)(1) of this clause, the
contractor:
(i)      Prepares a written decision based upon a review of the record that the
invention was neither conceived nor first actually reduced to practice in the
course of or under the contract and delivers the decision to Patent Counsel,
with a copy to the Contracting Officer; or
(ii)     Contending that the subject invention is not a subject invention, the
contractor nevertheless discloses the subject invention and all facts pertinent
to this contention to the Patent Counsel, with a copy to the Contracting
Officer, or
(iii)    Establishes that the failure to disclose did not result from the
contractor’s fault or negligence.
 
(3)       Pending written assignment of the patent application and patents on a
subject invention determined by the Contracting Officer to be forfeited (such
determination to be a Final Decision under the Disputes clause of this
contract), the contractor shall be deemed to hold the invention and the patent
applications and patents pertaining thereto in trust for the Government.  The
forfeiture provision of this paragraph shall be in addition to and shall not
supersede any other rights and remedies which the Government may have with
respect to subject inventions.
 
(t)       U. S. Competitiveness
 
 
DE-EE0002532                                                                                                                                                                                                                                             11

--------------------------------------------------------------------------------

 
The Contractor agrees that any products embodying any waived invention or
produced through the use of any waived invention will be manufactured
substantially in the United States unless the Contractor can show to the
satisfaction of the DOE that it is not commercially feasible to do so.  In the
event the DOE agrees to foreign manufacture, there will be a requirement that
the Government’s support of the technology be recognized in some appropriate
manner, e.g., recoupment of the Government’s investment, etc.  The Contractor
agrees that it will not license, assign or otherwise transfer any waived
invention to any entity unless that entity agrees to these same
requirements.  Should the Contractor or other such entity receiving rights in
the invention undergo a change in ownership amounting to a controlling interest,
then the waiver, assignment, license, or other transfer of rights in the waived
invention is suspended until approved in writing by the DOE.
 
(End of clause)
 
03.           FAR 52.227-23 Rights to Proposal Data (Technical) (JUN 1987)
 
Except for data contained on pages 8, 10, 18, 19, 29, and 30 of the Project
Narrative, it is agreed that as a condition of award of this contract, and
notwithstanding the conditions of any notice appearing thereon, the Government
shall have unlimited rights (as defined in the “Rights in Data--General” clause
contained in this contract) in and to the technical data contained in the
proposal dated May 15, 2009, upon which this contract is based.
 
 
DE-EE0002532                                                                                                                                                                                                                                             12

--------------------------------------------------------------------------------

 

 


 
ATTACHMENT 2
 
STATEMENT OF PROJECT OBJECTIVES
 
FutureFuel Chemical Company
 
Recovery Act – Establish and Expand Commercial Production of Graphite
Anode Materials for High Performance Lithium-ion Batteries
 
A.           PROJECT OBJECTIVES
 
FutureFuel Chemical Company (FFCC) will design, construct, and operate a
commercial-scale plant to produce Intermediate Anode Powder – the key component
in *** line of *** Anode Materials.  ***.  ***. Anode Materials are based on
patented technology and proprietary processing methods developed by ***, and are
marketed globally.  The performance of anodes produced with *** Anode Material
has been shown to be superior to industry benchmark products, and *** Anode
Material has been adopted for use in power tools, defense, automotive, and
utility load management applications.  *** Anode Material is currently being
purchased by *** cell and battery manufacturers and is qualified in *** electric
vehicle platforms.  *** has produced *** Anode Materials in its semi-works
facility since ***, which has now reached capacity operation of ***
lbs/year.  In order to meet growing product demand and maintain domestic
manufacture, *** has entered into an exclusive agreement for FFCC to establish
full commercial-scale production of Intermediate Anode Powder to meet
anticipated market requirements for EDV applications.
 
B.           PROJECT SCOPE
 
An existing FFCC manufacturing plant in Batesville, Arkansas, will be
retrofitted to process the Intermediate Anode Material.  Design of the plant
will be based on patented technology and proprietary manufacturing processing
methods developed by ***.  This technology has been demonstrated in ***,
research and semi-works facility.  The FFCC plant will be at least ten times the
scale of *** semi-works facility.
 
By leveraging existing manufacturing assets, infrastructure, and environmental
permits, FFCC will complete the Intermediate Anode Powder plant for a fraction
of the capital cost of a new facility, and will be ready to commence commercial
production in the second quarter of 2011.  The plant will be designed with the
capability to produce Intermediate Anode Powder used in all commercial and
developmental *** Anode products.  The FFCC manufacturing plant to be
reconfigured includes 70% of the major process equipment and 60% of the pumps
required for the program.  Construction of additional manufacturing building
floor space will not be required for the completion of the project.  Site
utility systems have adequate capacity to supply the requirements of the plant
 

 
DE-EE0002532                                                                                                                                                                                                                                              
1

--------------------------------------------------------------------------------

 
with the exception of nitrogen.  Only minor modifications to FFCC’s Title V air
permit are required to initiate production of the Intermediate Anode Material.
 
The FFCC plant will have the capacity to process *** pounds per year of
Intermediate Anode Powder, sufficient for supplying over *** hybrid-electric
vehicles.  Installation of the Intermediate Anode Powder plant is expected to
require ≈100 construction positions.  At full capacity, the plant will result in
the creation of 33 new jobs.
 
C.           TASKS TO BE PERFORMED
 
Task 1                 Revise the Project Management Plan and submit to DOE.
 
The project management team will update the PMP to reflect any details of the
award negotiation process with DOE.  As the project progresses the team will use
the PMP to report progress to DOE per the deliverables described in section D of
this SOPO.  These reports will include project status, progress toward achieving
milestones, and schedule and budget variances.
 
Task 2                 Complete Design Engineering
 
The engineering required for all systems will be completed, including; ***
handling, *** recycle, *** tank and unloading station, ***, loading dock, and
the nitrogen/air separation unit.
 
Task 3                 Purchase Equipment and Major Components;
 
Equipment needs for all systems will be specified, vendor bids solicited, and
equipment purchased.  Equipment includes; nitrogen/air separation unit, melt
extruder, structural steel for *** and ***, and the *** unloading station.
 
Task 4                 Equipment Installation
 
Equipment will be installed including piping, and controls for *** and the ***.
 
Task 5                 Construct the *** and ***, the Loading Dock, and the
Nitrogen/Air Separation Unit
 
The *** handling and storage system will be constructed.  This includes the ***
tank, the ***, the *** unloading station, the loading dock, and the nitrogen/air
separation unit.
 
Task 6                 Obtain All Required Permits
 
All of the required permits will be obtained to accommodate the  additional
processing steps and emissions associated with the production of Intermediate
Anode Material.
 
Task 7                 Train Plant Operators
 
Plant operators for the Intermediate Anode Material production facility will be
hired and trained.
 
 
DE-EE0002532                                                                                                                                                                                                                                              
2

--------------------------------------------------------------------------------

 

Task 8                      Checkout, Commission, and Start Up Plant
 
The manufacturing process will be brought up to design production rates and the
product will be evaluated to insure that it is within the manufacturing
specifications.  This task includes verifying the installation of equipment,
piping, controls and the function of process control software.
 
Task 9                 Complete Qualification Trial
 
A trial run of the complete process, from raw material to the final product,
will be performed.  All of the material handling and processing equipment will
be brought up to production rates and the production process will be evaluated.
 
This task includes the completion of the Additional Technical Deliverables for
Area of Interest 2; FFCC will collaborate with *** and *** customers and
development partners to provide the deliverables described in Section D.
 
D.           DELIVERABLES
 
Periodic reports shall be submitted in accordance with the “Federal Assistance
Reporting Checklist” and the instructions accompanying the checklist.
 
In addition to deliverables required in the Federal Reporting Requirements
Checklist, other technical deliverables are:
 
 
·
500 gram sample representative of the material produced under the award

 
·
10 kg sample of the final, battery-grade material into which the Recipient’s
product is incorporated.

 
Note:
DOE’s intent is to fabricate and test battery cells containing the battery grade
material.  The sample should be accompanied by a detailed spec sheet and a
process description that identifies any special steps necessary to build cells
using the material. (e.g. identify particular binder, electrolyte, or additive
necessary to get best performance.)

 
E.           BRIEFINGS/TECHNICAL PRESENTATIONS
 
Briefings shall be presented, on an approximately semi-annual basis and
consistent with the DOE annual program reviews.  The final briefing shall be
presented within 30 days of the expiration of the award.  These briefings shall
be made at either the DOE/NETL locations (Washington DC / Pittsburgh, PA /
Morgantown, WV), or at one of the project team sites. In addition, a
presentation shall be required at the annual DOE Program Merit Review.
 
 
DE-EE0002532                                                                                                                                                                                                                                              
3

--------------------------------------------------------------------------------

DOE F 4600.2
 
(09/09)
 
All Other Editions Are Obsolete

ATTACHMENT 3
 
U.S. Department of Energy
FEDERAL ASSISTANCE REPORTING CHECKLIST
AND INSTRUCTIONS
 
1.  Identification Number:
DE-EE0002532
2.  Programs/Project Title:
     Recovery Act – Establish and Expand Commercial Production of Graphite Anode
Materials for High Performance Lithium-ion Batteries
3.  Recipient:
FutureFuel Chemical Company
4.  Reporting Requirements:
A.  MANAGEMENT REPORTING
T  Progress Report
T  Special Status Report
Frequency
No. of Copies
Addresses
Q, F*
A
Upload only 1 copy to the address in the next column at the interval specified
in the previous column
https://www.eere-
pmc.energy.gov/SubmitReports.aspx
B.  SCIENTIFIC/TECHNICAL REPORTING
(Reports/Products must be submitted with appropriate DOE F 241.  The 241 forms
are available at www.osti.gov/elink)
     
Report/Product
£  Final Scientific/Technical Report
£  Conference papers/proceedings*
£  Software/Manual
£  Other (see Special Instructions)
*  Scientific and technical conferences only
 
        Form
DOE F 241.3
DOE F 241.3
DOE F 241.4
DOE F 241.3
   
http://www.osti.gov/elink-2413
http://www.osti.gov/elink-2413
http://www.osti.gov/estsc/241-4pre.jsp
C.  FINANCIAL REPORTING
T  SF-425, Federal Financial Report
Q, F
 
https://www.eere-
pmc.energy.gov/SubmitReports.aspx
D.  CLOSEOUT REPORTING
T  Patent Certification
T  Property Certification
£  Other (see Special Instructions)
F
F
 
https://www.eere-
pmc.energy.gov/SubmitReports.aspx
E.  OTHER REPORTING
T  Annual Indirect Cost Proposal
T  Annual Inventory Report of Federally Owned Property, if any
£  Other
A
A
 
https://www.eere-
pmc.energy.gov/SubmitReports.aspx
F.  AMERICAN RECOVERY AND REINVESTMENT ACT REPORTING
T  Reporting and Registration Requirements
D
 
http://www.federalreporting.gov
FREQUENCY CODES AND DUE DATES:
A –  Within 5 Calendar days after events or as specified
F –  Final; 90 calendar days after expiration or termination of the award.
Y –  Yearly; 90 days after the end of the reporting period.
 
S –  Semiannually; within 30 days after end of reporting period.
Q –  Quarterly; within 30 days after end of the reporting period.
D –  Quarterly: within 10 days after end of the reporting period.
5.       Special Instructions: Forms are available at
https://www.eere-pmc.energy.gov/forms.aspx.
 
*The Recipient shall submit a Final Progress Report which shall document and
summarize all work performed during the award period in a comprehensive
manner.  This report shall not merely be a compilation of information contained
in previously submitted quarterly reports, but shall present that information in
an integrated fashion.  It must contain an estimate of total production capacity
for the facility(ies) funded by this award, including production capacity of any
material or component sub-awards.  It shall also present the unit test plan
based on at least one OEM specification, as well as unit performance and abuse
test results.


 
 

--------------------------------------------------------------------------------

 

Federal Assistance Reporting Instructions (9/09)
 
A.
MANAGEMENT REPORTING

 
Progress Report
 
The Progress Report must provide a concise narrative assessment of the status of
work and include the following information and any other information identified
under Special Instructions on the Federal Assistance Reporting Checklist:
 
 
1.
The DOE award number and name of the recipient.

 
 
2.
The project title and name of the project director/principal investigator.

 
 
3.
Date of report and period covered by the report.

 
 
4.
A comparison of the actual accomplishments with the goals and objectives
established for the period and reasons why the established goals were not met.

 
 
5.
A discussion of what was accomplished under these goals during this reporting
period, including major activities, significant results, major findings or
conclusions, key outcomes or other achievements.  This section should not
contain any proprietary data or other information not subject to public
release.  If such information is important to reporting progress, do not include
the information, but include a note in the report advising the reader to contact
the Principal Investigator or the Project Director for further information.

 
 
6.
Cost Status.  Show approved budget by budget period and actual costs
incurred.  If cost sharing is required break out by DOE share, recipient share,
and total costs.

 
 
7.
Schedule Status.  List milestones, anticipated completion dates and actual
completion dates.  If you submitted a project management plan with your
application, you must use this plan to report schedule and budget variance.  You
may use your own project management system to provide this information.

 
 
8.
Any changes in approach or aims and reasons for change.  Remember significant
changes to the objectives and scope require prior approval by the contracting
officer.

 
 
9.
Actual or anticipated problems or delays and actions taken or planned to resolve
them.

 
 
10.
Any absence or changes of key personnel or changes in consortium/teaming
arrangement.

 
 
11.
A description of any product produced or technology transfer activities
accomplished during this reporting period, such as:

 




 
2

--------------------------------------------------------------------------------

 

 
 
A.
Publications (list journal name, volume, issue); conference papers; or other
public releases of results.  Attach or send copies of public releases to the DOE
Program Manager identified in Block 15 of the Assistance Agreement Cover Page.

 
 
B.
Web site or other Internet sites that reflect the results of this project.

 
 
C.
Networks or collaborations fostered.

 
 
D.
Technologies/Techniques.

 
 
E.
Inventions/Patent Applications

 
 
F.
Other products, such as data or databases, physical collections, audio or video,
software or netware, models, educational aid or curricula, instruments or
equipment.

 
Special Status Report
 
The recipient must report the following events by e-mail as soon as possible
after they occur:
 
 
1.
Developments that have a significant favorable impact on the project.

 
 
2.
Problems, delays, or adverse conditions which materially impair the recipient’s
ability to meet the objectives of the award or which may require DOE to respond
to questions relating to such events from the public  The recipient must report
any of the following incidents and include the anticipated impact and remedial
action to be taken to correct or resolve the problem/condition:

 
 
a.
Any single fatality or injuries requiring hospitalization of five or more
individuals.

 
 
b.
Any significant environmental permit violation.

 
 
c.
Any verbal or written Notice of Violation of any Environmental, Safety, and
Health statutes.

 
 
d.
Any incident which causes a significant process or hazard control system
failure.

 
 
e.
Any event which is anticipated to cause a significant schedule slippage or cost
increase.

 
 
f.
Any damage to Government-owned equipment in excess of $50,000.

 
 
g.
Any other incident that has the potential for high visibility in the media.

 



 

 
3

--------------------------------------------------------------------------------

 
 
B.
SCIENTIFIC/TECHNICAL REPORTS

 
Final Scientific/Technical Report
 
Content.  The final scientific/technical report must include the following
information and any other information identified under Special Instructions on
the Federal Assistance Reporting Checklist:
 
 
1.
Identify the DOE award number; name of recipient; project title; name of project
director/principal investigator; and consortium/teaming members.

 
 
2.
Display prominently on the cover of the report any authorized distribution
limitation notices, such as patentable material or protected data.  Reports
delivered without such notices may be deemed to have been furnished with
unlimited rights, and the Government assumes no liability for the disclosure,
use or reproduction of such reports.

 
 
3.
Provide an executive summary, which includes a discussion of 1) how the research
adds to the understanding of the area investigated; 2) the technical
effectiveness and economic feasibility of the methods or techniques investigated
or demonstrated; or 3) how the project is otherwise of benefit to the
public.  The discussion should be a minimum of one paragraph and written in
terms understandable by an educated layman.

 
 
4.
Provide a comparison of the actual accomplishments with the goals and objectives
of the project.

 
 
5.
Summarize project activities for the entire period of funding, including
original hypotheses, approaches used, problems encountered and departure from
planned methodology, and an assessment of their impact on the project
results.  Include, if applicable, facts, figures, analyses, and assumptions used
during the life of the project to support the conclusions.

 
 
6.
Identify products developed under the award and technology transfer activities,
such as:

 
 
a.
Publications (list journal name, volume, issue), conference papers, or other
public releases of results.  If not provided previously, attach or send copies
of any public releases to the DOE Program Manager identified in Block 15 of the
Assistance Agreement Cover Page;

 
 
b.
Web site or other Internet sites that reflect the results of this project;

 
 
c.
Networks or collaborations fostered;

 
 
d.
Technologies/Techniques;

 
 
e.
Inventions/Patent Applications, licensing agreements; and

 
 
f.
Other products, such as data or databases, physical collections, audio or

 

 
4

--------------------------------------------------------------------------------

 

video, software or netware, models, educational aid or curricula, instruments or
equipment.
 
 
7.
For projects involving computer modeling, provide the following information with
the final report:

 
 
a.
Model description, key assumptions, version, source and intended use;

 
 
b.
Performance criteria for the model related to the intended use;

 
 
c.
Test results to demonstrate the model performance criteria were met

(e.g.,
 
code verification/validation, sensitivity analyses, history matching with lab or
field data, as appropriate);
 
 
d.
Theory behind the model, expressed in non-mathematical terms;

 
 
e.
Mathematics to be used, including formulas and calculation methods;

 
 
f.
Whether or not the theory and mathematical algorithms were peer reviewed,

and, if so, include a summary of theoretical strengths and weaknesses;
 
 
g.
Hardware requirements; and

 
 
h.
Documentation (e.g., users guide, model code).

 
Electronic Submission.  The final scientific/technical report must be submitted
electronically-via the DOE Energy Link System (E-Link) accessed at
http://www.osti.gov/elink-2413.
 
Electronic Format.  Reports must be submitted in the ADOBE PORTABLE DOCUMENT
FORMAT (PDF) and be one integrated PDF file that contains all text, tables,
diagrams, photographs, schematic, graphs, and charts.  Materials, such as
prints, videos, and books, that are essential to the report but cannot be
submitted electronically, should be sent to the Contracting Officer at the
address listed in Block 16 of the Assistance Agreement Cover Page.
 
Submittal Form.  The report must be accompanied by a completed electronic
version of DOE Form 241.3, “U.S. Department of Energy (DOE), Announcement of
Scientific and Technical Information (STI).”  You can complete, upload, and
submit the DOE F.241.3 online via E-Link.  You are encouraged not to submit
patentable material or protected data in these reports, but if there is such
material or data in the report, you must: (1) clearly identify patentable or
protected data on each page of the report; (2) identify such material on the
cover of the report; and (3) mark the appropriate block in Section K of the DOE
F 241.3.  Reports must not contain any limited rights data (proprietary data),
classified information, information subject to export control classification, or
other information not subject to release.  Protected data is specific technical
data, first produced in the performance of the award that is protected from
public release for a period of time by the terms of the award agreement.
 

 
5

--------------------------------------------------------------------------------

 

Conference Papers/Proceedings
 
Content:  The recipient must submit a copy of any conference papers/proceedings,
with the following information:  (1) Name of conference; (2) Location of
conference; (3) Date of conference; and (4) Conference sponsor.
 
Electronic Submission.  Scientific/technical conference paper/proceedings must
be submitted electronically-via the DOE Energy Link System (E-Link) at
http://www.osti.gov/elink-2413.  Non-scientific/technical conference
papers/proceedings must be sent to the URL listed on the Reporting Checklist.
 
Electronic Format.  Conference papers/proceedings must be submitted in the ADOBE
PORTABLE DOCUMENT FORMAT (PDF) and be one integrated PDF file that contains all
text, tables, diagrams, photographs, schematic, graphs, and charts.  If the
proceedings cannot be submitted electronically, they should be sent to the DOE
Administrator at the address listed in Block 16 of the Assistance Agreement
Cover Page.
 
Submittal Form.  Scientific/technical conference papers/proceedings must be
accompanied by a completed DOE Form 241.3.  The form and instructions are
available on E-Link at http://www.osti.gov/elink-2413.  This form is not
required for non-scientific or non-technical conference papers or proceedings.
 
Software/Manual
 
Content.  Unless otherwise specified in the award, the following must be
delivered: source code, the executable object code and the minimum support
documentation needed by a competent user to understand and use the software and
to be able to modify the software in subsequent development efforts.
 
Electronic Submission.  Submissions may be submitted electronically-via the DOE
Energy Link System (E-Link) at http://www.osti.gov/estsc/241-4pre.jsp.  They may
also be submitted via regular mail to:
 
Energy Science and Technology Software Center
 
P.O. Box 1020
 
Oak Ridge, TN 37831
 
Submittal Form.  Each software deliverable and its manual must be accompanied by
a completed DOE Form 241.4 “Announcement of U.S. Department of Energy Computer
Software.”  The form and instructions are available on E-Link at
http://www.osti.gov/estsc/241-4pre.jsp.
 
Protected Personally Identifiable Information (PII).  Management Reports or
Scientific/Technical Reports must not contain any Protected PII.  PII is any
information about an individual which can be used to distinguish or trace an
individual’s identity.  Some information that is considered to be PII is
available in public sources such as telephone books, public websites, university
listings, etc.  This type of information is considered to be Public
 

 
6

--------------------------------------------------------------------------------

 

PII and includes, for example, first and last name, address, work telephone
number, e-mail address, home telephone number, and general educational
credentials.  In contrast, Protected PII is defined as an individual’s first
name or first initial and last name in combination with any one or more of types
of information, including, but not limited to, social security number, passport
number, credit card numbers, clearances, bank numbers, biometrics, date and
place of birth, mother’s maiden name, criminal, medical and financial records,
educational transcripts, etc.
 
C.
FINANCIAL REPORTING

 
Recipients must complete the SF-425 as identified on the Reporting Checklist in
accordance with the report instructions.  A fillable version of the form is
available at http://www.whitehouse.gov/omb/grants/grants_forms.aspx.
 
D.
CLOSEOUT REPORTS

 
Final Invention and Patent Report
 
The recipient must provide a DOE Form 2050.11, “PATENT CERTIFICATION.”  This
form is available at http://www.directives.doe.gov/pdfs/forms/2050-11.pdf and
http://management.energy.gov/business_doe/business_forms.htm
 
Property Certification
 
The recipient must provide the Property Certification, including the required
inventories of non-exempt property, located at
http://www.management.energy.gov/documents/PropertyCertFINAL.doc
 
E.
OTHER REPORTING

 
Annual Indirect Cost Proposal and Reconciliation
 
Requirement.  In accordance with the applicable cost principles, the recipient
must submit an annual indirect cost proposal, reconciled to its financial
statements, within six months after the close of the fiscal year, unless the
award is based on a predetermined or fixed indirect rate(s), or a fixed amount
for indirect or facilities and administration (F&A) costs.
 
Cognizant Agency.  The recipient must submit its annual indirect cost proposal
directly to the cognizant agency for negotiating and approving indirect
costs.  If the DOE awarding office is the cognizant agency, submit the annual
indirect cost proposal to the URL listed on the Reporting Checklist.
 
Annual Inventory of Federally Owned Property
 
Requirement.  If at any time during the award the recipient is provided
Government-furnished property or acquires property with project funds and the
award specifies that the property vests in the Federal Government (i.e.
federally owned property), the recipient must submit an annual inventory of this
property to
 

 
7

--------------------------------------------------------------------------------

 

the URL listed on the Reporting Checklist no later than October 30th of each
calendar year, to cover an annual reporting period ending on the preceding
September 30th.
 
Content of Inventory.  The inventory must include a description of the property,
tag number, acquisition date, location of property, and acquisition cost, if
purchased with project funds.  The report must list all federally owned
property, including property located at subcontractor’s facilities or other
locations.
 
F.
AMERICAN RECOVERY AND REINVESTMENT ACT REPORTING

 
See Special Award Term entitled Reporting and Registration Requirements under
Section 1512 of the Recovery Act.  The reports are due no later than ten
calendar days after each calendar quarter in which the recipient receives the
assistance award funded in whole or in part by the Recovery Act.  Additional
information on complying with this requirement can be found at Department of
Energy – OMB Reporting Help.
 


 

 
8

--------------------------------------------------------------------------------

 

Applicant Name:  FutureFuel Chemical
Company                                                                                                                     Award
Number:  DE-EE0002532
 
Budget Information - Non Construction Programs
OMB Approval No. 0348-0044
 
Section A - Budget Summary
   
Grant Program Function or
Activity
 
(a)
Catalog of Federal
Domestic Assistance
Number
(b)
Estimated Unobligated Funds
New or Revised Budget
Federal
 
(c)
Non-Federal
 
(d)
Federal
 
(e)
Non-Federal
 
(f)
Total
 
(g)
1.
81.086
   
$12,600,000
$12,600,000
$25,200,000
2.
         
$0
3.
         
$0
4.
         
$0
5.                Totals
 
$0
$0
$12,600,000
$12,600,000
$25,200,000
Section B - Budget Categories
   
Grant Program, Function or Activity
  6. Object Class Categories (1)  (2) (3)  (4)  Total (5) 
a. Personnel
$0
 
$1,164,416
$1,164,415
$2,328,831
b. Fringe Benefits
       
$0
c. Travel
$0
 
$8,500
$8,500
$17,000
d. Equipment
$0
 
$1,210,891
$1,210,891
$2,421,782
e. Supplies
       
$0
f. Contractual
$0
 
$3,300,528
$3,300,528
$6,601,056
g. Construction
$0
 
$1,418,171
$1,418,171
$2,836,342
h. Other
$0
 
$5,497,494
$5,497,495
$10,994,989
i. Total Direct Charges (sum of 6a-6h)
$0
$0
$12,600,000
$12,600,000
$25,200,000
j. Indirect Charges
       
$0
k. Totals (sum of 6i-6j)
$0
$0
$12,600,000
$12,600,000
$25,200,000
           
7. Program Income
       
$0

 
 

Previous Edition
Usable                                                                                           
Page 1 of 4
SF-424A (Rev. 4-92)
Authorized for Local Reproduction
Prescribed by OMB Circular A-102
 
 
 

--------------------------------------------------------------------------------

 

 
Section C - Non-Federal Resources
   

(a) Grant Program
(b) Applicant
(c) State
(d) Other Sources
(e) Totals
8.
$6,780,071
 
$5,819,929
$12,600,000
9.
     
$0
10.
     
$0
11.
     
$0
12.  Total (sum of lines 8 - 11)
$6,780,071
$0
$5,819,929
$12,600,000
Section D - Forecasted Cash Needs
          Total for 1st Year
1st Quarter
2nd Quarter
3rd Quarter
4th Quarter
13.  Federal $12,182,254
$3,045,563
$3,045,563
$3,045,564
$3,045,564
14.  Non-Federal $12,182,255
$3,045,563
$3,045,564
$3,045,564
$3,045,564
15.  Total (sum of lines 13 and 14) $24,364,509
$6,091,126
$6,091,127
$6,091,128
$6,091,128

Section E - Budget Estimates of Federal Funds Needed for Balance of the Project
       

(a) Grant Program
Future Funding Periods (Years)
(b) First
(c) Second
(d) Third
(e) Fourth

 
16.
$417,746
     
17
       
18.
       
19.
       
20.  Total (Sum of lines 16-19)
$417,746
$0
$0
$0
Section F - Other Budget Information
       
21.  Direct Charges
22.  Indirect Charges
23.  Remarks
 
 
 
 
 



 
 
 
 
 
 


 

Previous Edition
Usable                                                                                           
Page 2 of 4
SF-424A (Rev. 4-92)
Authorized for Local Reproduction
Prescribed by OMB Circular A-102
 
 
 

--------------------------------------------------------------------------------

 

Instructions for the SF-424A
 
Public Reporting Burden for this collection of information is estimated to
average 3.0 hours per response, including the time for reviewing instructions,
searching existing data sources, gathering and maintaining the data needed, and
completing and reviewing the collection of information.  Please do not return
your completed form to the Office of Management and Budget; send it to the
address provided by the sponsoring agency.
 
General Instructions
This form is designed so that application can be made for funds from one or more
grant programs. In preparing the budget, adhere to any existing Federal grantor
agency guidelines which prescribe how and whether budgeted amounts should be
separately shown for different functions or activities within the program.  For
some programs, grantor agencies may require budgets to be separately shown by
function or activity. For other programs, grantor agencies may require a
breakdown by function or activity. Sections A, B, C, and D should include budget
estimates for the whole project except when applying for assistance which
requires Federal authorization in annual or other funding period increments. In
the later case, Sections A, B, C, and D should provide the budget for the first
budget period (usually a year) and Section E should present the need for Federal
assistance in the subsequent budget periods.  All applications should contain a
breakdown by the object class categories shown in Lines a-k of Section B.
 
Section A. Budget Summary Lines 1-4 Columns (a) and (b)
For applications pertaining to a single Federal grant program (Federal Domestic
Assistance Catalog number) and not requiring a functional or activity breakdown,
enter on Line 1 under Column (a) the catalog program title and the catalog
number in Column (b).
For applications pertaining to a single program requiring budget amounts by
multiple functions or activities, enter the name of each activity or function on
each line in Column (a), and enter the catalog number in Column (b). For
applications pertaining to multiple programs where none of the programs require
a breakdown by function or activity, enter the catalog program title on each
line in Column (a) and the respective catalog number on each line in Column (b).
 
For applications pertaining to multiple programs where one or more programs
require a breakdown by function or activity, prepare a separate sheet for each
program requiring the breakdown.  Additional sheets should be used when one form
does not provide adequate space for all breakdown of data required.  However,
when more than one sheet is used, the first page should provide the summary
totals by programs.
 
Lines 1-4, Columns (c) through (g)
For new applications, leave Columns (c) and (d) blank.  For each line entry in
Columns (a) and (b), enter in Columns (e), (f), and (g) the appropriate amounts
of funds needed to support the project for the first funding period (usually a
year).
 
 
For continuing grant program applications, submit these forms before the end of
each funding period as required by the grantor agency. Enter in Columns (c) and
(d) the estimated amounts of funds which will remain unobligated at the end of
the grant funding period only if the Federal grantor agency instructions provide
for this. Otherwise, leave these columns blank. Enter in columns (e) and (f) the
amounts of funds needed for the upcoming period. The amount(s) in Column (g)
should be the sum of amounts in Columns (e) and (f).
 
For supplemental grants and changes to existing grants, do not use Columns (c)
and (d). Enter in Column (e) the amount of the increase or decrease of Federal
funds
And enter in Column (f) the amount of the increase or decrease of non-Federal
funds.  In Column (g) enter the new total budgeted amount (Federal and
non-Federal) which includes the total previous authorized budgeted amounts plus
or minus, as appropriate, the amounts shown in Columns (e) and (f).  The
amount(s) in Column (g) should not equal the sum of amounts in Columns (e) and
(f).
 
Line 5 - Show the totals for all columns used
 
Section B. Budget Categories..
In the column headings (a) through (4), enter the titles of the same programs,
Functions, and activities shown on Lines 1-4, Column (a), Section A.  When
Additional sheets are prepared for Section A, provide similar column headings on
each sheet.  For each program, function or activity, fill in the total
requirements for funds (both Federal and non-Federal) by object class
categories.
 
Line 6a-l - Show the totals of Lines 6a to 6h in each column.
 
Line 6j - Show the amount of indirect cost.
 
Line 6k - Enter the total of amounts on Lines 6i and 6j.  For all applications
for new grants and continuation grants the total amount in column (5), Line 6k,
should be the same as the total amount shown in Section A, Column (g), Line
5.  For supplemental grants and changes to grants, the total amount of the
increase or decrease as shown in Columns (1)-(4), Line 6k should be the same as
the sum of the amounts in Section A, Columns (e) and (f) on Line 5.
Line 7 -Enter the estimated amount of income, if any, expected to be generated
from this project.  Do not add or subtract this amount from the total project
amount.  Show  under the program narrative statement the nature and source of
income.  The estimated amount of program income may be considered by the federal
grantor agency in determining the total amount of the grant.

 
 

Previous Edition
Usable                                                                                           
Page 3 of 4
SF-424A (Rev. 4-92)
Authorized for Local Reproduction
Prescribed by OMB Circular A-102
 
 
 

--------------------------------------------------------------------------------

 

 
Section C. Non-Federal Resources
 
Lines 8-11 - Enter amounts of non-Federal resources that will be used on the
grant. If in-kind contributions are included, provide a brief explanation on a
separate sheet.
 
Column (a) - Enter the program titles identical to Column (a), Section A.  A
breakdown by function or activity is not necessary.
 
Column (b) - Enter the contribution to be made by the applicant.
 
Column (c) - Enter the amount of the State’s cash and in-kind contribution if
the applicant is not a State or State agency.  Applicants which are a State or
State agencies should leave this column blank.
 
Section E. Budget Estimates of Federal Funds Needed for Balance of the
Project
 
Lines 16-19 - Enter in Column (a) the same grant program titles shown in Column
 
(a), Section A.  A breakdown by function or activity is not necessary.  For new
applications and continuation grant applications, enter in the proper columns
amounts of Federal funds which will be needed to complete the program or project
over the succeeding funding periods (usually in years).  This section need not
be completed for revisions (amendments, changes, or supplements) to
 
Funds for the current year of existing grants.
 
If more than four lines are needed to list the program titles, submit additional
schedules as necessary.
 
 
Column (d) - Enter the amount of cash and in-kind contributions to be made from
all other sources.
 
 
Line 20 - Enter the total for each of the Columns (b)-(e).  When additional
schedules are prepared for this Section, annotate accordingly and show the
overall totals on this line.
Column (e) - Enter totals of Columns (b), (c), and (d).
 
Line 12- Enter the total for each of Columns (b)-(e).  The amount in Column (e)
should be equal to the amount on Line 5, Column (f) Section A.
 
Section D.  Forecasted Cash Needs
 
Line 13 - Enter the amount of cash needed by quarter from the grantor agency
during the first year.
 
 
Section F.  Other Budget Information
 
Line 21 - Use this space to explain amounts for individual direct object-class
cost categories that may appear to be out of the ordinary or to explain the
details as required by the Federal grantor agency.
 
Line 22 - Enter the type of indirect rate (provisional, predetermined, final or
fixed) that will be in effect during the funding period, the estimated amount of
the base to which the rate is applied, and the total indirect expense.
Line 14 - Enter the amount of cash from all other sources needed by quarter
during the first year.
 
Line 15 - Enter the totals of amounts on Lines 13 and 14.
 
Line 23 - Provide any other explanations or comments deemed necessary.





Previous Edition
Usable                                                                                           
Page 4 of 4
SF-424A (Rev. 4-92)
Authorized for Local Reproduction
Prescribed by OMB Circular A-102
 
 
 

--------------------------------------------------------------------------------

 


General Decision Number:  AR100134 05/21/2010  AR134
 
Superseded General Decision Number:  AR20080134
 
State:  Arkansas
 
Construction Type:  Building
Building Construction
 
County:  Independence County in Arkansas.
 
BUILDING CONSTRUCTION PROJECTS (does not include single family
homes or apartments up to and including 4 stories).
 
Modification Number            Publication Date
0                                03/12/2010
1                                03/19/2010
2                                05/21/2010
 
BOIL0069-001  01/01/2009
 
Rates                                Fringes
 
BOILERMAKER                                              $27.63                            
13.96
 
-------------------------------------------------------------------------------
 
ELEC1516-001 03/01/2010
 
Rates                                Fringes
 
ELECTRICIAN                                                 $22.46                            
10.01
 
-------------------------------------------------------------------------------
 
IRON0321-008 08/01/2009
 
Rates                                Fringes
 
IRONWORKER, STRUCTURAL                   $18.10              12.34
 
-------------------------------------------------------------------------------
 
* PLUM0155-008 09/22/2009
 
Rates                                Fringes
 
PIPEFITTER                                                     $23.51                          
     7.75
 
-------------------------------------------------------------------------------
 
ROOF0020-018 01/01/2008
 
Rates                                Fringes
 
ROOFER                                                           $14.50                               
  .20
 
-------------------------------------------------------------------------------
 
SFAR0669-001 01/01/2010
 
Rates                                Fringes
 
SPRINKLER FITTER (Fire                            
$23.70                             14.35
Sprinklers)
 
-------------------------------------------------------------------------------
 
SUAR2008-088 11/20/2008
 
Rates                                Fringes

 
 

--------------------------------------------------------------------------------

 
 
BRICKLAYER                                                 $16.00                             
0.74
 
CARPENTER, Including
Acoustical Ceiling
Installation, Drywall Hanging
and Form
Work                                                 $13.00                           
 5.36
 
CEMENT MASON/CONCRETE
 
FINISHER                                                         $13.47                           
 2.53
 
IRONWORKER, REINFORCING                  $20.46              4.53
 
LABORER:  Common or General                     $8.73             0.00
 
LABORER:  Mason Tender - Brick                  $9.25              0.00
 
OPERATOR:  Backhoe/Excavator                  $12.50              1.97
 
OPERATOR:  Bulldozer                                  $11.08                           
 0.00
 
OPERATOR:  Crane                                         $15.00                           
 0.00
 
PAINTER:  Brush, Roller and
Spray                                                        
         $12.43                             0.00
 
PLUMBER                                                        $15.55                           
 0.00
 
TRUCK DRIVER:  Dump Truck                     $11.00               0.00
 
TRUCK DRIVER:  Flatbed Truck                   $12.00               0.00
 
-------------------------------------------------------------------------------
 
WELDERS - Receive rate prescribed for craft performing
operation to which welding is incidental.
 
--------------------------------------------------------------------
 
Unlisted classifications needed for work not included within
the scope of the
classifications listed may be added after award only as
provided in the labor
standards contract clauses (29 CFR 5.5(a)(1)(ii)).
 
-------------------------------------------------------------------------------
 
In the listing above, the “SU” designation means that rates
listed under the
identifier do not reflect collectively bargained wage and
fringe benefit
rates.  Other designations indicate unions whose rates have
been determined
to be prevailing.
 
-------------------------------------------------------------------------------
 
WAGE DETERMINATION APPEALS PROCESS
 
1.)  Has there been an initial decision in he matter?  This can
 

 
 

--------------------------------------------------------------------------------

 

be:
 
* an existing published wage determination
* a survey underlying a wage determination
* a Wage and Hour Division letter setting forth a position on a wage
determination matter
* a conformance (additional classification and rate) ruling
 
On survey related matters, initial contact, including requests
for summaries
of surveys, should be with the Wage and Hour Regional Office
for the area in
which the survey was conducted because those Regional Offices
have
responsibility for the Davis-Bacon survey program.  If the
response from this
initial contact is not satisfactory, then the process described
in 2.) and
3.) should be followed.
 
With regard to any other matter not yet ripe for the formal process
described here, initial contact should be with the Branch of
Construction
Wage Determinations.  Write to:
 
Branch of Construction Wage Determinations
Wage and Hour Division
U.S. Department of Labor
200 Constitution Avenue, N.W.
Washington, DC 20210
 
2.) If the answer to the question in 1.) is yes, then an
interested party
(those affected by the action) can request review and
reconsideration from
the Wage and Hour Administrator (See 29 CFR Part 1.8 and 29 CFR
Part 7).
Write to:
 
Wage and Hour Administrator
U.S. Department of Labor
200 Constitution Avenue, N.W.
Washington, DC 20210
 
The request should be accompanied by a full statement of the
interested
party’s position and by any information (wage payment data),
project
description, area practice material, etc.) that the requestor
considers
relevant to the issue.
 
3.) If the decision of the Administrator is not favorable, an
interested
party may appeal directly to the Administrative Review Board
(formerly the
Wage Appeals Board).  Write to:
 

 
 

--------------------------------------------------------------------------------

 

Administrative Review Board
U.S. Department of Labor
200 Constitution Avenue, N.W.
Washington, DC 20210


4.) All decisions by the Administrative Review Board are final.




END OF GENERAL DECISION
 


 
This document contains confidential information that has been omitted
and filed separately with the Securities and Exchange Commission.
Such information is noted by three asterisks, as follows “***.”
 


 